Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of October 3, 2012

Among

TARGA RESOURCES CORP.,

as the Borrower,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Administrative Agent,

DEUTSCHE BANK SECURITIES INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.,

as the Co-Syndication Agents,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC

WELLS FARGO BANK, N.A.

and

RBS SECURITIES INC.,

as Joint Book Runners,

BARCLAYS BANK PLC

and

THE ROYAL BANK OF SCOTLAND PLC,

as the Co-Documentation Agents,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     26    Section 1.03  

Accounting Terms

     26    Section 1.04  

Rounding

     27    Section 1.05  

Times of Day

     27    Section 1.06  

Letter of Credit Amounts

     27    Section 1.07  

References to Agreements, Laws, Etc.

     27    Section 1.08  

Timing of Payment or Performance

     27    ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS    Section 2.01
 

The Loans

     27    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     28    Section 2.03  

Letters of Credit

     29    Section 2.04  

Swing Line Loans

     38    Section 2.05  

Prepayments

     40    Section 2.06  

Termination or Reduction of Commitments

     41    Section 2.07  

Repayment of Loans

     41    Section 2.08  

Interest

     42    Section 2.09  

Fees

     42    Section 2.10  

Computation of Interest and Fees

     43    Section 2.11  

Evidence of Debt

     43    Section 2.12  

Payments Generally; Administrative Agent’s Clawback

     44    Section 2.13  

Sharing of Payments by Lenders

     45    Section 2.14  

Increase in Commitments

     46    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01

  Taxes      47   

Section 3.02

  Illegality      50   

Section 3.03

  Inability to Determine Rates      50   

Section 3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      50   

Section 3.05

  Compensation for Losses      52   

Section 3.06

  Mitigation Obligations; Replacement of Lenders      52   

Section 3.07

  Survival      53   

 

-i-



--------------------------------------------------------------------------------

Section

       Page   ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01

  Conditions of the Closing Date      53   

Section 4.02

  Conditions to All Credit Extensions      55    ARTICLE V.    REPRESENTATIONS
AND WARRANTIES   

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      55   

Section 5.02

  Authorization; No Contravention      56   

Section 5.03

  Governmental Authorization; Other Consents      56   

Section 5.04

  Binding Effect      56   

Section 5.05

  Financial Statements; No Material Adverse Effect      56   

Section 5.06

  Litigation      57   

Section 5.07

  Ownership of Property; Liens      57   

Section 5.08

  Environmental Compliance      57   

Section 5.09

  Insurance      57   

Section 5.10

  Taxes      57   

Section 5.11

  ERISA Compliance      58   

Section 5.12

  Subsidiaries; Equity Interests; Taxpayer Identification Number      58   

Section 5.13

  Margin Regulations; Investment Company Act      58   

Section 5.14

  Disclosure      59   

Section 5.15

  Compliance with Laws      59   

Section 5.16

  Intellectual Property; Licenses, Etc.      59   

Section 5.17

  Labor Disputes and Acts of God      59   

Section 5.18

  Solvency      59   

Section 5.19

  Real Property      60   

Section 5.20

  Foreign Assets Control Regulations      60    ARTICLE VI.    AFFIRMATIVE
COVENANTS   

Section 6.01

  Financial Statements      61   

Section 6.02

  Certificates; Other Information      61   

Section 6.03

  Notices      63   

Section 6.04

  Payment of Obligations      63   

Section 6.05

  Preservation of Existence, Etc.      63   

Section 6.06

  Maintenance of Properties      64   

Section 6.07

  Maintenance of Insurance      64   

Section 6.08

  Compliance with Laws      64   

Section 6.09

  Books and Records      64   

Section 6.10

  Inspection Rights      64   

Section 6.11

  Use of Proceeds      65   

Section 6.12

  Additional Subsidiaries; Guarantors and Pledgors; Security Documents; Further
Assurances      65   

Section 6.13

  Environmental Matters; Environmental Reviews      67   

Section 6.14

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      67
  

Section 6.15

  Maintenance of Corporate Separateness      68   

 

-ii-



--------------------------------------------------------------------------------

Section

       Page   ARTICLE VII.    NEGATIVE COVENANTS   

Section 7.01

  Liens      68   

Section 7.02

  Investments      71   

Section 7.03

  Indebtedness      72   

Section 7.04

  Prepayment of Certain Indebtedness      73   

Section 7.05

  Fundamental Changes      73   

Section 7.06

  Dispositions      74   

Section 7.07

  Restricted Payments      76   

Section 7.08

  Change in Nature of Business      77   

Section 7.09

  Transactions with Affiliates      77   

Section 7.10

  Burdensome Agreements      77   

Section 7.11

  Financial Covenant      78   

Section 7.12

  Amendment of Other Indebtedness      78    ARTICLE VIII.    EVENTS OF DEFAULT
AND REMEDIES   

Section 8.01

  Events of Default      78   

Section 8.02

  Remedies upon Event of Default      80   

Section 8.03

  Exclusion of Immaterial Subsidiaries      81   

Section 8.04

  Application of Funds      81   

Section 8.05

  Borrower’s Right to Cure      82    ARTICLE IX.    ADMINISTRATIVE AGENT   

Section 9.01

  Appointment and Authority      82   

Section 9.02

  Rights as a Lender      83   

Section 9.03

  Exculpatory Provisions      83   

Section 9.04

  Reliance by Agent      84   

Section 9.05

  Delegation of Duties      84   

Section 9.06

  Resignation of Agent      84   

Section 9.07

  Non-Reliance on Agent and Other Lenders      85   

Section 9.08

  No Other Duties, Etc.      85   

Section 9.09

  Administrative Agent May File Proofs of Claim      85   

Section 9.10

  Collateral and Guaranty Matters      86   

Section 9.11

  Indemnification of Agents, each L/C Issuer and the Swing Line Lender      86
  

Section 9.12

  Withholding Taxes      87   

 

-iii-



--------------------------------------------------------------------------------

Section

       Page   ARTICLE X.    MISCELLANEOUS   

Section 10.01

  Amendments, Etc.      88   

Section 10.02

  Notices; Effectiveness; Electronic Communication      89   

Section 10.03

  No Waiver; Cumulative Remedies      91   

Section 10.04

  Expenses; Indemnity; Damage Waiver      91   

Section 10.05

  Payments Set Aside      93   

Section 10.06

  Successors and Assigns      93   

Section 10.07

  Treatment of Certain Information; Confidentiality      97   

Section 10.08

  Deposit Accounts; Right of Setoff      97   

Section 10.09

  Interest Rate Limitation      98   

Section 10.10

  Counterparts; Integration; Effectiveness      98   

Section 10.11

  Survival of Representations and Warranties      98   

Section 10.12

  Severability      99   

Section 10.13

  Replacement of Lenders      99   

Section 10.14

  Governing Law; Jurisdiction, Etc.      99   

Section 10.15

  Waiver of Jury Trial and Special Damages      101   

Section 10.16

  No Advisory or Fiduciary Responsibility      101   

Section 10.17

  USA PATRIOT Act Notice      102   

Section 10.18

  Entire Agreement      102   

SIGNATURES

       S-1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

     Excluded Subsidiaries

2.01

     Commitments

5.12

     Subsidiaries; Equity Interests; Taxpayer Identification Number

5.19

     Material Real Property

7.01

     Existing Liens

7.02

     Existing Investments

7.03

     Existing Indebtedness

7.09

     Affiliate Transactions

7.10

     Burdensome Agreements

10.02

     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

    

A

     Borrowing Notice

B

     Swing Line Loan Notice

C-1

     Revolving Credit Note

C-2

     Swing Line Note

D

     Compliance Certificate

E

     Assignment and Assumption

F

     Guaranty

G

     Letter of Credit Request

H

     Pledge and Security Agreement

I

     Legal Opinions

J-1

     Non-Bank Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

J-2

     Non-Bank Tax Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

J-3

     Non-Bank Tax Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

J-4

     Non-Bank Tax Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 3, 2012, among
Targa Resources Corp., a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) and Deutsche Bank Trust Company Americas, as Administrative Agent,
Collateral Agent, Swing Line Lender and the L/C Issuer.

The Borrower has requested that the Revolving Credit Lenders provide a Revolving
Credit Facility, and the Revolving Credit Lenders are willing to do so on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means the purchase or other acquisition of property and assets or
business of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person (including
as a result of a merger or consolidation).

“Acquired Entity or Business” means any Person, property, business or asset
acquired by or invested in by the Borrower or any Restricted Subsidiary (but not
any related Person, property, business or assets to the extent not so acquired),
to the extent not subsequently Disposed by the Borrower or such Restricted
Subsidiary.

“Administrative Agent” means Deutsche Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Person” means, with respect to any Agent, such Agent, together
with its Affiliates, and the officers, directors, employees, agents, advisors
and attorneys-in-fact of such Agent and its Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Joint Lead Arrangers named on the cover page hereto, the Joint Book Runners
named on the cover page hereto, the Co-Syndication Agents named on the cover
page hereto and the Co-Documentation Agents named on the cover page hereto.



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Revolving Credit Lenders.

“Agreement” means this Credit Agreement.

“Applicable Period” has the meaning specified in the definition of “Applicable
Rate.”

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Revolving Credit Loans, (i) until delivery of financial
statements for the fiscal quarter ending September 30, 2012, (A) for Eurodollar
Rate Loans, 2.75% and (B) for Base Rate Loans, 1.75%, and (ii) thereafter, the
percentages per annum set forth in the table below, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a); and

(b) with respect to commitment fees (“Commitment Fees”) payable pursuant to
Section 2.09(a) with respect to the Revolving Credit Facility, (i) until
delivery of financial statements for the fiscal quarter ending December 31,
2012, 0.375%, and (ii) thereafter, the percentages per annum set forth in the
table below, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a).

 

Applicable Rate  

Pricing Level

  

Consolidated
Leverage
Ratio

   Eurocurrency Rate
Loans     Base Rate Loans     Commitment
Fee   1    > 3x      3.50 %      2.50 %      0.50 %  2    < 3x but > 2.5x     
3.25 %      2.25 %      0.50 %  3    < 2.5x but > 1.75x      3.00 %      2.00 % 
    0.375 %  4    <1.75x      2.75 %      1.75 %      0.375 % 

With respect to clauses (a) and (b) above, any increase or decrease in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that
(x) at the option of the Administrative Agent or Revolving Credit Lenders
holding a majority of the then outstanding Revolving Credit Commitments
(excluding for this purpose the Revolving Credit Commitments of all Impacted
Lenders), the Applicable Rate for Revolving Credit Loans shall be determined by
reference to Pricing Level 1 as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Applicable Rate
shall be otherwise determined in accordance with clause (a)) and (y) at the
option of the Administrative Agent or Revolving Credit Lenders holding a
majority of the then outstanding Revolving Credit Commitments (excluding for
this purpose the Revolving Credit Commitments of all Impacted Lenders), the
Applicable Rate for Commitment Fees shall be 0.50% as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Applicable Rate shall be otherwise determined in accordance with clause
(b)).

 

-2-



--------------------------------------------------------------------------------

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered prior to the date on which all Loans have been repaid
and all Commitments have been terminated, and such inaccuracy, if corrected,
would have led to a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall promptly (and in no event later than five (5) Business
Days thereafter) deliver to the Administrative Agent a correct Compliance
Certificate for such Applicable Period, (ii) the Applicable Rate shall be
determined by reference to the corrected Compliance Certificate (but in no event
shall the Lenders owe any amounts to the Borrower), and (iii) the Borrower shall
pay to the Administrative Agent promptly upon demand (and in no event later than
five (5) Business Days after demand) any additional interest owing as a result
of such increased Applicable Rate for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries as of December 31, 2011 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such periods of the Borrower and its Subsidiaries, including
the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination in full of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the Revolving Credit Commitment
pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Deutsche Bank as its
“prime rate”; and (c) the Eurodollar Rate for an Interest Period of one month
commencing on such day (or, if such day is not a Business Day, commencing on the
preceding

 

-3-



--------------------------------------------------------------------------------

Business Day) plus 1%. The “prime rate” is a rate set by Deutsche Bank based
upon various factors including Deutsche Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Deutsche Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Class
and Type, and, in the case of Eurodollar Rate Loans, having the same Interest
Period.

“Building” means a walled or roofed structure, other than a gas or liquid
storage tank, that is principally above ground and affixed to a permanent site,
and a walled and roofed structure while in the course of construction,
alteration and repair.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP recorded as a capital lease. Any lease that was treated as an operating
lease under GAAP at the time it was entered into that later becomes a capital
lease as a result of a change in GAAP during the life of such lease shall be
treated as an operating lease for all purposes under this Agreement.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

“Cash Collateral Account” means a blocked account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any

 

-4-



--------------------------------------------------------------------------------

Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the earlier to occur of:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act (but excluding any employee benefit plan of such person and
its Subsidiaries, any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan)), shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than forty percent (40%) of outstanding Voting
Stock of the Borrower; or

(b) during any period of twelve (12) consecutive months, a majority of the board
of directors of the Borrower shall cease to consist of the Continuing Directors.

“Class” (a) as to any Loan, means its status as a Revolving Credit Loan, Swing
Line Loan or Incremental Term Loan (of a specified tranche) and (b) with respect
to any Commitment, means its status as a Revolving Credit Commitment or an
Incremental Term Loan Commitment (of a specified tranche).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Fee” has the meaning set forth in Section 2.09(c).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of any kind that is subject to a Lien in favor
of Secured Parties (or in favor of the Administrative Agent or the Collateral
Agent for the benefit of Secured Parties) or which, under the terms of any
Security Document, is purported to be subject to such a Lien, in each case
granted or created to secure all or part of the Obligations.

“Collateral Agent” means Deutsche Bank, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.

“Commitment” means, as to each Lender, its Revolving Credit Commitment and
Incremental Term Loan Commitment, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, if, during the four fiscal quarter period ending on the date for
which Consolidated EBITDA is determined, the Borrower or any Restricted
Subsidiary shall have made any Pro Forma Transaction, Consolidated Adjusted
EBITDA shall mean Consolidated EBITDA calculated on a Pro Forma Basis.

 

-5-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries during such period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) all Consolidated Interest Expense for such period, (ii) all Federal,
state, local and foreign income taxes (including any franchise taxes to the
extent based upon net income) for such period, (iii) all depreciation,
amortization (including amortization of goodwill, debt issue costs and
amortization under FAS Rule 123) and other non-cash charges, any provision for
the reduction in the carrying value of assets recorded in accordance with GAAP,
any unusual or non-recurring charges and any non-cash gains (or losses)
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standards 133, “Accounting for Derivative
Instruments and Hedging Activities,” and not treating write-downs or write-offs
of receivables as non-cash charge) for such period and (iv) all fees, costs and
expenses incurred in connection with the Transaction plus (b) solely for
purposes of calculating compliance with Section 7.11 and not for any other
calculation involving Consolidated EBITDA, at the election of the Borrower for a
maximum of four consecutive quarters, to the extent any assets or operations
owned by or used by the Borrower or its Restricted Subsidiaries have been
directly disrupted due to any Casualty Event resulting from a named windstorm
during such period, for each fiscal quarter occurring during such period, an
amount, if positive, equal to 75% of the average quarterly Consolidated EBITDA
attributable to any such assets or operations for the two fiscal quarter period
occurring immediately prior to the occurrence of such Casualty Event (net of any
actual positive Consolidated EBITDA contribution from such assets or operations
for such period including as a result of the receipt of business interruption
insurance proceeds in respect thereof) (the “Casualty Event EBITDA Adjustment”)
and minus (c) the following to the extent included in calculating such
Consolidated Net Income, (i) all Federal, state, local and foreign income tax
credits for such period, (ii) all non-cash items of income (other than account
receivables and similar items arising from the normal course of business and
reflected as income under accrual methods of accounting consistent with past
practices) for such period, (iii) any cash expenditures in respect of non-cash
charges added back to any previous period pursuant to clause (a)(iii) above and
(iv) to the extent any cash proceeds of business interruption insurance are
received with respect to a Casualty Event for which a Casualty Event EBITDA
Adjustment was made after the period in which such Casualty Event EBITDA
Adjustment was applied, any cash proceeds of business interruption insurance up
to the amount added to Consolidated EBITDA as a result of such Casualty Event
EBITDA Adjustment.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, an amount not less than zero equal to (a) the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Acquisition),
consisting of Indebtedness for borrowed money, obligations in respect of Capital
Leases and debt obligations evidenced by promissory notes or similar instruments
(or Guarantees of any of the foregoing), minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens and Liens permitted by clause (a) or (l) of Section 7.01) in
excess of $10,000,000 included in the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of such date. Without limitation on the
foregoing, Consolidated Funded Indebtedness shall not include (i) any letters of
credit and (ii) obligations under any Swap Contracts or other hedging
agreements.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the interest expense (including that attributable to Capital Leases), net
of interest income, of the Borrower and its Restricted Subsidiaries (plus the
Borrower’s and its Restricted Subsidiaries’ pro rata share of the consolidated
interest expense (including that attributable to Capital Leases)), determined on
a consolidated basis in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters ending on such date.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any income (loss) for such period attributable to
the early extinguishment of Indebtedness and (d) gains and losses on
Dispositions outside the ordinary course of business. There shall be excluded
from Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements, as a result of any Acquisition consummated prior
to or after the Closing Date or the amortization or write-off of any amounts
thereof. There also shall be excluded from Consolidated Net Income for any
period any net income (loss) of any Person that is not a Subsidiary, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends, distributions or other payments from such Person, that are
actually paid in cash (or to the extent promptly converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

“Continuing Directors” means the directors of the Borrower on the Closing Date,
and each other director, if such other director’s nomination for election to the
board of directors of the Borrower is recommended by a majority of the then
Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Increase” has the meaning specified in Section 2.14(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-7-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loan Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate with
respect to Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Deutsche Bank” means Deutsche Bank Trust Company Americas, and its successors
and assigns.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” or “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interest to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Loan Obligations that are accrued and payable and the termination of the
Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Revolving
Loan Maturity Date or, if any Incremental Term Loans have been made at the time
of issuance thereof, the maturity date of such Incremental Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Lender” means any Lender that is not a Foreign Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Eligible Equity Interests” means all shares of capital stock or other Equity
Interests of whatever class of any First-Tier Foreign Subsidiary that are owned
by the Borrower or any Guarantor, in each case together with any certificates
evidencing the same, excluding, however, all shares of capital stock or other
Equity Interests of such First-Tier Foreign Subsidiary which represent in excess
of 66% of the combined voting power of all classes of the Equity Interests of
such First-Tier Foreign Subsidiary.

 

-8-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means a rate per annum equal to the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR Rate available (“LIBOR”), as published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
if such rate is not available at such time for any reason, then the rate for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for

 

-9-



--------------------------------------------------------------------------------

delivery on the first day of such Interest Period in same day funds in the
approximate amount (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) of the Eurodollar Rate Loan being made, continued or converted by
Deutsche Bank and with a term equivalent to such Interest Period would be
offered by Deutsche Bank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Collateral” means any of the following assets now owned or hereafter
acquired by the Borrower or any Guarantor: (i) equity interests in joint
ventures (excluding Wholly Owned Subsidiaries) owned by the Borrower or any
Restricted Subsidiary, to the extent a pledge thereof would violate or require
the consent of a counterparty under the relevant joint venture arrangements,
(ii) vehicles, (iii) interests in real property other than Material Leases,
Material Fee Owned Properties and Material Pipelines, (iv) assets to which the
granting or perfecting a security interest would violate any applicable law,
(v) any lease, license or other agreement to the extent the grant of a security
interest therein would result in an invalidation thereof or constitute a breach
or violation of such agreement (other than any non-assignment of payment
intangibles provisions that is unenforceable under the Uniform Commercial Code),
(vi) any assets with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
security interest therein is not commercially practicable, (vii) any asset of
any Subsidiary that is not a Guarantor, (viii) Equity Interests of any Foreign
Subsidiary of the Borrower or any Guarantor that are not Eligible Equity
Interests and (ix) any “intent-to-use” trademark applications for which a
statement of use has not been filed with and duly accepted by the United States
Patent and Trademark Office (but only until such statement is filed and
accepted).

“Excluded Subsidiary” means (a) any Subsidiary that is (i) not a Wholly Owned
Subsidiary, (ii) an Unrestricted Subsidiary or (iii) an Immaterial Subsidiary,
(b) each Restricted Subsidiary listed on Schedule 1.01 hereto, (c) any
Restricted Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Restricted Subsidiary that is a Domestic Subsidiary but is
also a Subsidiary of a Foreign Subsidiary, and (e) any other Restricted
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders or any other Secured Party therefrom; provided, however, that in no
event shall any Subsidiary that is required to deliver a mortgage under
Section 6.12 constitute an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any tax in the nature of branch profits tax under Section 884(a) of
the Code that is imposed by any jurisdiction described in (a), (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States federal withholding tax that is
imposed pursuant to any laws in effect at the time such Foreign Lender becomes a
party hereto (or designates a

 

-10-



--------------------------------------------------------------------------------

new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
Lending Office (or assignment), to receive additional amounts from the
applicable Loan Party with respect to such U.S. federal withholding tax pursuant
to Section 3.01(a), (d) any withholding tax that is attributable to a Lender’s
failure to comply with Section 3.01(e) and (e) any United States federal
withholding tax imposed pursuant to FATCA.

“Existing Credit Agreement” means the credit agreement, dated as of January 5,
2010, by and among TRI, Deutsche Bank Trust Company Americas, as administrative
agent, the lenders party thereto and the other parties thereto.

“Existing Holdco Loans” means the Loans of the Borrower outstanding pursuant to
that certain Holdco Credit Agreement, dated as of August 9, 2007, as amended,
among the Borrower, Credit Suisse, as the administrative agent, and the other
parties thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated October 3, 2012, among the
Borrower and the Administrative Agent.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower or any Guarantor.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary and any Domestic Subsidiary,
substantially all of the material assets of which are Equity Interests in
Foreign Subsidiaries. Any unqualified reference to any Foreign Subsidiary shall
be deemed a reference to a Foreign Subsidiary of the Borrower, unless the
context clearly indicates otherwise.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

-11-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, TRI and each other Restricted Subsidiary of
the Borrower that has become party to the Guaranty on the Closing Date or at any
time thereafter, including pursuant to the requirements of Section 6.12, that
has not been released from the Guaranty; provided, however, that no Foreign
Subsidiary shall be a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, L/C Issuers and the Lenders, substantially in the form of
Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

-12-



--------------------------------------------------------------------------------

“Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, any Person that is a Lender or an Affiliate of a Lender on the Closing
Date or at the time such Swap Contract is entered into.

“Immaterial Subsidiary” means any one or more Restricted Subsidiary that is a
Domestic Subsidiary of the Borrower or any of its Restricted Subsidiaries that,
together with all other such Restricted Subsidiaries that have not executed and
delivered a Guaranty, contribute less than 0.5% of Consolidated Net Tangible
Assets and contribute less than 5% to Consolidated EBITDA.

“Impacted Lender” means any Revolving Credit Lender (a) that has given verbal or
written notice to the Borrower, the Administrative Agent, any L/C Issuer or any
Revolving Credit Lender or has otherwise announced that such Revolving Credit
Lender believes it will fail, or that fails, to comply with its obligations
under this Agreement to make available its portion of any incurrence of Loans or
reimbursement obligations under Section 2.03(c) in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations
thereunder, (b) with respect to which one or more Lender-Related Distress Events
have occurred or (c) that is a Defaulting Lender. A Revolving Credit Lender
shall cease to be an Impacted Lender upon and in the event that the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Borrower
have determined, in their respective sole discretion, that such Revolving Credit
Lender has adequately remedied all matters that caused such Revolving Credit
Lender to become an Impacted Lender.

“Incremental Amendment” has the meaning assigned to such term in
Section 2.14(b).

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14(b).

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Loan Commitment” means the commitment of any Lender to make
Incremental Term Loans to the Borrower.

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Amendment.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Amendment.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

-13-



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

Notwithstanding the foregoing, Indebtedness will be deemed not to include
Indebtedness of an MLP GP with respect to Indebtedness of the applicable MLP
arising by operation of law due to such MLP GP’s position as a general partner
of such MLP (or corresponding Indebtedness of any general partner of such MLP GP
arising by operation of law due to such entity’s position as a general partner
of such MLP GP); provided, however, that such Indebtedness is non-recourse to
the Borrower or any of its Restricted Subsidiaries (other than such MLP GP and,
if such MLP GP is a limited partnership, the general partner of such MLP GP).

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every

 

-14-



--------------------------------------------------------------------------------

three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date three or six months (and in the
case of the Revolving Credit Loans, one or two months) or if agreed by all
applicable Lenders, nine or twelve months thereafter, as selected by the
Borrower in its Borrowing Notice or such other period that is twelve months or
less requested by the Borrower and consented to by all applicable Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person.

“Investment Increase” has the meaning specified in Section 6.14(b).

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

-15-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a (or with a) Revolving Credit Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Deutsche Bank, in its capacity as an issuer of such Letter of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided, that with the consent of the applicable Revolving Credit Lender, the
Borrower may designate one or more additional Revolving Credit Lenders as L/C
Issuers hereunder. Any reference herein to “the L/C Issuer” shall, as the
context requires, refer to the entity that is the issuer of a specified Letter
of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Default” means (a) the wrongful refusal (which may be given verbally or
in writing and has not been retracted) or failure to fund any portion of the
Loans, L/C Advances or participations in Swing Line Loans required to be funded
by it hereunder within two Business Days of the date required to be funded by it
hereunder, unless such refusal or failure has been cured, (b) the failure to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within two Business Days of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, (c) a
Revolving Credit Lender has admitted in writing that it is insolvent or such
Revolving Credit Lender becomes subject to a Lender-Related Distress Event ;
provided that for purposes of (and only for purposes of) Section 2.03(a)(iv)(F)
and 2.03(a)(viii) and any documentation entered into pursuant thereto (and the
term “Impacted Lender” as used therein), and Section 2.04, the term “Lender
Default” shall also include, as to any Revolving Credit Lender, (i) any
previously cured Lender Default of such Revolving Credit Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, and (ii) any default by such Revolving Credit Lender
with respect to its obligations under any other credit facility to which it is a
party and which the Swing Line Lender, any L/C Issuer or the Administrative
Agent believes in good faith has occurred and is continuing.

“Lender-Related Distress Event” means, with respect to any Revolving Credit
Lender or any Person that directly or indirectly controls such Revolving Credit
Lender (each, a “Distressed Person”), as the case may be, a voluntary or
involuntary case with respect to such Distressed Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation, merger, sale
or other change of control supported in whole or in part by guaranties or other
support of (including without limitation the nationalization or assumption of
ownership or operating control by) the U.S. government or

 

-16-



--------------------------------------------------------------------------------

other Governmental Authority, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of (i) the ownership or acquisition of any Equity Interest in any
Revolving Credit Lender or any person that directly or indirectly controls such
Revolving Credit Lender by a Governmental Authority or an instrumentality
thereof or (ii) in the case of a solvent Person, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed so long as, in any such case,
where such action does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Expiration Date” means the day that is nine days prior to the
Revolving Loan Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Request” has the meaning specified in Section 2.03(b)(i).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) but excluding
any right of first refusal. For the avoidance of doubt, “Lien” shall not be
deemed to include any license or sublicense of IP Rights.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, Incremental Term Loan or Swing Line
Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Security Documents and (e) each Letter of Credit Request.

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

-17-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Acquisition or Disposition” means any of the following having a fair
market value in excess of $10,000,000: (a) any acquisition of or Investment in
any Acquired Entity or Business, (b) the Disposition of any assets (including
Equity Interests) by the Borrower or any of its Restricted Subsidiaries, and
(c) all mergers and consolidations of the type referred to in Sections 7.05(d)
and (e).

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under the Loan
Documents taken as a whole.

“Material Fee Owned Property” means any real property owned in fee by the
Borrower or any Restricted Subsidiary (i) listed on Schedule 5.19 or (ii) with
respect to real property acquired after the Closing Date, with a book value at
the date of (and after giving effect to) such acquisition in excess of
$40,000,000; provided that, if any real property owned in fee by a Loan Party
does not constitute a Material Fee Owned Property but the Administrative Agent
reasonably determines that such real property is material (as a result of
expansion thereof or capital improvements thereto) and notifies the Borrower of
such determination, then such real property shall become a Material Fee Owned
Property unless the Borrower certifies to the Administrative Agent that the book
value thereof is less than $40,000,000.

“Material Leases” means (i) the leases listed on Schedule 5.19 and (ii) any
lease with respect to real property, other than office space, leased by the
Borrower or a Restricted Subsidiary, in each case requiring aggregate annual
rental payments in excess of $5,000,000.

“Material Pipelines” means (i) the pipelines and gathering systems described on
Schedule 5.19 and (ii) any pipelines and gathering systems acquired after the
Closing Date, with a book value at the date of (and after giving effect to) such
acquisition in excess of $40,000,000; provided that, if any pipelines or
gathering systems owned by a Loan Party do not constitute a Material Pipeline
but the Administrative Agent reasonably determines that such pipelines or
gathering systems are material (as a result of expansion thereof or capital
improvements thereto) and notifies the Borrower of such determination, then such
pipelines or gathering systems shall become a Material Pipeline unless the
Borrower certifies to the Administrative Agent that the book value thereof is
less than $40,000,000.

“Maturity Date” means an Incremental Term Loan Maturity Date or the Revolving
Loan Maturity Date, as the context shall require.

“MLP” means (i) Targa Resources Partners LP and (ii) any other master limited
partnership that is not a Restricted Subsidiary formed by the Borrower or a
Restricted Subsidiary.

“MLP GP” means (i) Targa Resources GP LLC, a Delaware limited liability company,
and (ii) any other Subsidiary of the Borrower that is the general partner of a
master limited partnership formed by the Borrower or a Restricted Subsidiary for
the purpose of being the general partner of any MLP that is Controlled by the
Borrower or a Restricted Subsidiary.

“MLP GP Units” means any Equity Interests of an MLP GP.

“MLP Subsidiary” means any Subsidiary of an MLP.

 

-18-



--------------------------------------------------------------------------------

“MLP Units” means any Equity Interests of an MLP.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

“Note” means a Revolving Credit Note or Swing Line Note, as the context may
require.

“Obligations” means all (a) Loan Obligations, (b) obligations of any Loan Party
and its Subsidiaries, as applicable, arising under any Secured Hedge Agreement
and (c) Cash Management Obligations.

“Omnibus Agreement” means the Omnibus Agreement dated as of February 14, 2007
among the MLP GP and the MLP.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

-19-



--------------------------------------------------------------------------------

“Permitted Liens” means any Lien permitted to exist under Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof and
after giving effect thereto, no Event of Default shall have occurred and be
continuing, and (d) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is Indebtedness permitted pursuant to Section 7.03(b),
7.03(f) or 7.03(o), (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, and to be executed and delivered by the Borrower and the
other Pledgors in favor of the Collateral Agent, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time, including, without limitation, by any supplement thereto executed and
delivered after the Closing Date pursuant to Section 6.12 in order to (a) effect
the joinder of any additional Subsidiary or (b) subject thereto any additional
Equity Interests.

 

-20-



--------------------------------------------------------------------------------

“Pledgors” means the Borrower, each Guarantor, and each of the Restricted
Subsidiaries from time to time parties to the Pledge and Security Agreement.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made by giving pro forma effect to each such Pro
Forma Transaction occurring during such period (or, in the case of any
transaction the permissibility of which is conditioned on compliance on a Pro
Forma Basis with any financial condition, occurring since the first day of such
period and after giving effect to all other Pro Forma Transactions to occur in
connection therewith) as if each such Pro Forma Transaction had been consummated
on the first day of such period, based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions that
are specified in detail by a Responsible Officer of the Borrower in good faith
in the relevant compliance certificate, financial statement or other document
provided to the Administrative Agent including cost savings that the Borrower
reasonably and in good faith believes will be realized in connection with such
Pro Forma Transaction within one year after the applicable Pro Forma Transaction
(it being understood that, for purposes of any transfer of any assets of the
Borrower or a Restricted Subsidiary to any MLP, the Borrower (i) shall not
assume any increased distribution with respect to any Equity Interests in such
MLP owned by the Borrower or any Restricted Subsidiary prior to such transfer as
a result of such transfer and (ii) may give effect to distributions on
additional Equity Interests received by the Borrower or any Restricted
Subsidiary as consideration for such transfer as though such Equity Interests
had been owned for the relevant period). To the extent that any transaction
under this Agreement requires compliance with a financial level on a Pro Forma
Basis as of the last day of the immediately preceding Test Period for which a
Compliance Certificate has been delivered and such transaction is to be
consummated prior to delivery of the Compliance Certificate for the fiscal
quarter ended December 31, 2012, such Test Period shall be deemed to be the most
recent Test Period for which financial statements have been delivered pursuant
to Section 5.05(b) or 6.01(a) and if pro forma compliance with Section 7.11 is
required, such compliance shall be determined based on the December 31, 2012
covenant levels.

“Pro Forma Transaction” means any Material Acquisition or Disposition, the
designation of a Subsidiary as either an Unrestricted Subsidiary or a Restricted
Subsidiary, the making of any Investment pursuant to Section 7.02(l) and (m) or
Restricted Payment pursuant to Section 7.07(g) or any incurrence or repayment of
Indebtedness outside the ordinary course of business.

“Pro Rata Share” means, with respect to each Revolving Credit Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

 

-21-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Incremental Term Loans, a Borrowing
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit Request
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Commitments (or, if the Aggregate
Commitment have been terminated, more than 50% of the aggregate Revolving Credit
Exposure of all Revolving Credit Lenders) and (b) Incremental Term Loans then in
effect; provided that the Revolving Credit Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Impacted Lender shall be
excluded for all purposes of making any determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(b).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $150,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and Swing Line Loans
at such time.

 

-22-



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the Aggregate Commitments at
such time (or, if the Aggregate Commitments have terminated, the total Revolving
Credit Exposure at such time).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.

“Revolving Credit Loans” has the meaning set forth in Section 2.01.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Loan Maturity Date” means October 3, 2017; provided, however, that if
such date is not a Business Day, the Revolving Loan Maturity Date shall be the
next preceding Business Day.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that (a) is permitted under
Article VII and (b) is by and between any Loan Party and any Hedging Party.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the L/C Issuers, the Lenders, any Hedging Party that is a party to a
Secured Hedge Agreement, and Lender or Affiliate of a Lender on the Closing Date
or at the time any Cash Management Obligations were provided to any Loan Party
and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.05.

“Secured Swap Obligations” means all obligations arising from time to time under
Secured Hedge Agreements.

“Security Documents” means, collectively, the Pledge and Security Agreement,
each of the mortgages, collateral assignments, security agreements, pledge
agreements, supplements to any of the foregoing or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, the Subsidiary
Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of an Agent for the benefit
of the Secured Parties.

“Similar Business” means any business conducted by the Borrower and any of its
Restricted Subsidiaries or the MLP on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto, including, for the
avoidance of doubt, the gathering, treating, processing, storing, transportation
and marketing of oil, natural gas, natural gas liquids and related products.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

-23-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Notwithstanding the
foregoing, no MLP will be considered to be a Subsidiary of the Borrower unless
the Borrower or its Restricted Subsidiaries hold a majority of the economic
interests of all Equity Interests of such MLP.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement relating to transactions of the type described in clause (a) above
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the fair value(s)
for such Swap Contracts, as determined in accordance with GAAP.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Deutsche Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

-24-



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Test Period” means, for any determination under this Agreement, a period of
four consecutive fiscal quarters of the Borrower.

“Threshold Amount” means $75,000,000.

“Transaction” means the entering into of this Agreement and the termination of
the Existing Credit Agreement and Existing Holdco Loans (including, in each
case, the repayment of loans and accrued interest, if any, thereunder) in each
case, on the Closing Date, together with the payment of fees and expenses in
connection with the foregoing.

“TRI” means TRI Resources Inc., a Delaware corporation.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 (or that becomes an Unrestricted Subsidiary pursuant to
Section 6.14(b)) subsequent to the Closing Date, (b) any Subsidiary of an
Unrestricted Subsidiary, (c) to the extent constituting a Subsidiary, Targa
Resources Partners LP and (d) to the extent the Borrower creates an MLP pursuant
to a Disposition permitted hereunder that is not a Subsidiary and after creating
such MLP later acquires a sufficient number of MLP Units pursuant to an
Investment otherwise permitted hereunder so that such MLP becomes a Subsidiary,
such MLP; provided that no MLP Units or MLP GP Units owned on the Closing Date
will be held by an Unrestricted Subsidiary.

“Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

-25-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding Equity Interests are directly or indirectly (through one or more
Subsidiaries) owned by such Person, excluding directors’ qualifying shares if
applicable.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

-26-



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, the treatment of leases for purposes of the
definition of Indebtedness and any other financial definition set forth herein
shall be in accordance with GAAP as in effect on the Closing Date.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such stated amount is in effect at such time.

Section 1.07 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing or supplementing such
Law.

Section 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as expressly provided herein, including as described in
the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. The Revolving Credit Borrowings. Each Revolving Credit
Lender severally agrees to make loans denominated in Dollars to the Borrower
pursuant to Section 2.02 (each such loan, a “Revolving Credit Loan”) from time
to time, on any Business Day during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Lender’s Revolving

 

-27-



--------------------------------------------------------------------------------

Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, Revolving Credit Loans may be repaid and reborrowed; provided that
the Revolving Credit Loans, if any, shall be repaid in full on the Revolving
Loan Maturity Date. Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans as provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Incremental Term Borrowing, each Revolving Credit Borrowing, each
conversion of Incremental Term Loans or Revolving Credit Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 12:30 p.m. three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) 11:00 a.m. on the requested date
of any Borrowing of a Base Rate Loan. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a Borrowing Notice, appropriately completed and signed
by a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans (other than Swing Line Loans as to which this Section 2.02 shall
not apply) shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting an Incremental
Term Borrowing or a Revolving Credit Borrowing, a conversion of Incremental Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Borrowing Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Borrowing Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuations as
Eurodollar Rate Loans described in the preceding subsection. Each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (x) 1:00
p.m. on the Business Day specified in the applicable Borrowing Notice in the
case of a Borrowing of Eurodollar Rate Loans or (y) 2:00 p.m. on the Business
Day specified in the applicable Borrowing Notice in the case of a Borrowing of
Base Rate Loans. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is a Credit Extension on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if,

 

-28-



--------------------------------------------------------------------------------

on the date the Borrowing Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Deutsche Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to all
Eurodollar Rate Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) [Reserved]

(ii) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit upon the request of the Borrower for the account of the Borrower or any
Restricted Subsidiary (or, an Unrestricted Subsidiary or an MLP in respect of
general administrative obligations and other corporate activities in the
ordinary course of business, including benefits or insurance obligations), and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of such Person and any drawings thereunder; provided that after
taking such Letter of Credit into account, the Revolving Credit Exposure of each
Lender shall not exceed such Lender’s Revolving Credit Commitment. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

-29-



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall issue, amend or otherwise modify any Letter of Credit,
if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iv) No L/C Issuer shall be under any obligation to issue, amend or otherwise
modify any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance, amendment or other modification of such Letter of Credit would
violate any Laws or one or more policies of such L/C Issuer applicable to
letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Revolving Credit Lender is at such time an Impacted Lender, unless each
applicable L/C Issuer has received (as set forth in clause (a)(viii) below) Cash
Collateral or similar security satisfactory to such L/C Issuer (in its sole
discretion) from either the Borrower or such Impacted Lender or such Impacted
Lender’s Pro Rata Share of the L/C Obligations has been reallocated pursuant to
clause (a)(viii) below in respect of such Impacted Lender’s obligation to fund
under Section 2.03(c); or

(G) the aggregate amount of the L/C Obligations outstanding at such time with
respect to Letters of Credit issued by the L/C Issuer would exceed $50,000,000
(or such greater amount with the consent of the L/C Issuer in its sole
discretion).

(v) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(vi) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

-30-



--------------------------------------------------------------------------------

(vii) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(viii) In the case where any Revolving Credit Lender is at any time an Impacted
Lender, the Borrower and such Impacted Lender each agree, within one Business
Day following notice by the Administrative Agent, to cause to be deposited with
the Administrative Agent for the benefit of each applicable L/C Issuer, Cash
Collateral in the full amount of such Impacted Lender’s Pro Rata Share of the
outstanding L/C Obligations; provided that, at the Borrower’s option, the
Borrower may, by notice to the Administrative Agent, elect to reallocate all or
any part of the Impacted Lender’s Pro Rata Share of the L/C Obligations among
all Revolving Credit Lenders that are not Impacted Lenders but only to the
extent (x) the total Revolving Credit Exposure of all Revolving Credit Lenders
that are not Impacted Lenders plus such Impacted Lender’s Pro Rata Share of the
L/C Obligations and any Swing Line Loans, in each case, except to the extent
Cash Collateralized, does not exceed the Aggregate Commitments (excluding the
Revolving Credit Commitment of any Impacted Lender except to the extent of any
outstanding Revolving Credit Loans of such Impacted Lender) and (y) the
conditions set forth in Section 4.02 are satisfied at such time (in which case
(i) the Revolving Credit Commitments of all Impacted Lenders shall be deemed to
be zero (except to the extent Cash Collateral has been posted in respect of any
portion of such Impacted Lender’s L/C Obligations or participations in Swing
Line Loans) solely for purposes of any determination of the Revolving Credit
Lenders’ respective Pro Rata Shares of L/C Obligations (including for purposes
of all fee calculations hereunder). The Borrower and/or such Impacted Lender
hereby grant to the Administrative Agent, for the benefit of such L/C Issuer, a
security interest in any Cash Collateral and all proceeds of the foregoing with
respect to such Impacted Lender’s participations in Letters of Credit deposited
hereunder. Such Cash Collateral shall be maintained in blocked deposit accounts
at Deutsche Bank and may be invested in cash equivalents reasonably acceptable
to the Administrative Agent and the Borrower. If at any time the Administrative
Agent determines that any funds held as Cash Collateral under this clause
(a)(viii) are subject to any right or claim of any Person other than the
Administrative Agent for the benefit of such L/C Issuer or that the total amount
of such funds is less than such Impacted Lender’s Pro Rata Share of all L/C
Obligations that has not been reallocated as provided above, the Borrower and/or
such Impacted Lender will, promptly upon demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (I) such Impacted Lender’s Pro Rata
Share of all L/C Obligations that have not been so reallocated over (II) the
total amount of funds, if any, then held as Cash Collateral in respect thereof
under this clause (a)(viii) that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse such L/C Issuer. If
the Lender that triggers the Cash Collateral requirement under this clause
(a)(viii) ceases to be an Impacted Lender (as determined by the Administrative
Agent and the Borrower in good faith), or if there are no L/C Obligations
outstanding, any funds held as Cash Collateral pursuant to the foregoing
provisions shall thereafter be returned to the Borrower or the Impacted Lender,
whichever provided the funds for the Cash Collateral, and the Pro Rata Share of
the L/C Obligations of each Revolving Credit Lender shall thereafter take into
account such Revolving Credit Lender’s Revolving Credit Commitment.

 

-31-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
submission by the Borrower upon request for an issuance of a Letter of Credit (a
“Letter of Credit Request”), delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) substantially in the form of Exhibit G hereto (or,
with respect to the issuance or amendment of any Letter of Credit, such other
form as such L/C Issuer may reasonably request), appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit Request
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 12:00 noon at least three Business Days (or such later date and time
as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; and (E) such other matters as such L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Request, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Request,
such L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms

 

-32-



--------------------------------------------------------------------------------

hereof (by reason of the provisions of clause (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension; provided, further, that such L/C
Issuer shall be under no obligations to permit any such extension if such L/C
Issuer has determined that it would be under no obligation at such time to
permit the issuance of such Letter of Credit in its revised form (as extended)
pursuant to the terms hereof (by reason of the provisions of clause (iv) of
Section 2.03(a) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, such L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the date of
any payment by such L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount equal
to the amount of such drawing. If the Borrower fails to so reimburse such L/C
Issuer by such time, upon receipt from such L/C Issuer of notice of such
failure, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Revolving Credit Loans that are Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice). Any notice given by such L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Credit Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

-33-



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse such L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse such L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) (but not L/C Advances) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Revolving Credit Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of such L/C Issuer any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of such
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

Notwithstanding anything to the contrary contained in this Section 2.04, the
Swing Line Lender shall not be obligated to make any Swing Line Loans at a time
when a Lender Default exists with respect to a Revolving Credit Lender unless
the Swing Line Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s risk with respect to each Impacted
Lender’s participation in such Swing Line Loans (which arrangements are hereby
consented to by the Revolving Credit Lender), including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

-34-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of such
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

-35-



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower and each Loan Party hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower or a Loan Party, as the case may be,
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against such L/C Issuer, and such L/C Issuer may be liable to the
Borrower or a Loan Party, as the case may be, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower or such Loan Party, as the case may be, which the
Borrower or such Loan Party proves were caused by such L/C Issuer’s willful
misconduct or gross negligence as determined in a final and non-appealable
judgment of a court of competent jurisdiction or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer shall deliver to
the Borrower copies of any documents purporting to assign or transfer a Letter
of Credit issued by such L/C Issuer. The failure of any L/C Issuer to deliver
such documents will not relieve the Borrower of its obligations hereunder or
under the other Loan Documents.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Borrowing of Revolving Credit Loans cannot then be
met, or (ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Deutsche Bank and may be invested in cash equivalents. If at
any time during which Cash Collateral

 

-36-



--------------------------------------------------------------------------------

is required to be maintained in respect of L/C Obligations, the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse such L/C Issuer. To the extent that the
amount of any Cash Collateral exceeds the then Outstanding Amount of L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower, when a Letter of Credit is issued,
(i) the Borrower may specify that either the rules of the ISP or the rules of
the Uniform Customs and Practice for Documentary Credits (“UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance, apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate with
respect to Eurodollar Rate Loans times the daily amount then available to be
drawn under such Letter of Credit (whether or not such amount is then in effect
under such Letter of Credit if such amount increases periodically pursuant to
the terms of such Letter of Credit) on a quarterly basis in arrears; provided
that (x) if any portion of an Impacted Lender’s Pro Rata Share of any Letter of
Credit is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders pursuant to Section 2.03(a)(viii), then the Borrower
shall not be required to pay a Letter of Credit Fee with respect to such portion
of such Impacted Lender’s Pro Rata Share so long as it is Cash Collateralized by
the Borrower or reallocated to the other Revolving Credit Lenders and (y) if any
portion of an Impacted Lender’s Pro Rata Share is not Cash Collateralized or
reallocated pursuant to Section 2.03(a)(iv), then the Letter of Credit Fee with
respect to such Impacted Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or such
Lender ceases to be an Impacted Lender. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. Notwithstanding anything to the contrary contained herein,
upon the request of Administrative Agent or the Revolving Lenders with a
majority of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, with a majority of the aggregate Revolving Credit Exposure), while
any Loan Obligation bears interest at the Default Rate pursuant to
Section 2.08(b), all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued at the request of
the Borrower equal to the greater of (i) $500 or (ii) one-quarter of one percent
(0.25%) per annum, computed on the daily amount available to be drawn under such
Letter of Credit (whether or not such amount is then in effect under such Letter
of Credit) and on a quarterly basis in arrears, and due and payable on the tenth
Business Day after the

 

-37-



--------------------------------------------------------------------------------

end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries or an MLP. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary or an MLP, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any other Person inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Person.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, agree in its sole discretion to
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Credit Exposure of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, the aggregate Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to such Lender’s Pro
Rata Share of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. (or
such later time as may be agreed by the Swing Line Lender) on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan

 

-38-



--------------------------------------------------------------------------------

Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
provisos to the first sentence of Section 2.04, or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding (or, so long as the Revolving Credit Exposure of each Revolving
Credit Lender would not exceed its Revolving Credit Commitment as a result
thereof, such greater amount as is required to repay all outstanding Swing Line
Loans). Such request shall be made in writing (which written request shall be
deemed to be a Borrowing Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Borrowing Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Borrowing Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the Borrowing
Notice submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

-39-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans (but not to fund its risk
participation) pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof (or greater share of the
amount funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Loan Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share of such Swing Line Loan shall be solely for the account of the Swing
Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Incremental Term Loans or Revolving Credit
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than
(A) 12:00 noon three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) 11:00 a.m. one Business Day prior to the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the outstanding amount of such Loans; and (iii) any
prepayment of Base Rate

 

-40-



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class and Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice and the amount of such Lender’s share of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to prepay the Loans of the applicable Class of the Lenders on a pro
rata basis in accordance with the respective amounts of such Class of Loans held
by each Lender.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement (but
subject to Section 3.05), the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing of all outstanding Loans, which refinancing shall not be
consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of Incremental Term Loans shall be applied to the
remaining scheduled installments of principal thereof as specified in the
applicable Incremental Amendment.

Section 2.06 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Commitments,
or from time to time permanently reduce the Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Revolving Credit Exposure would exceed the Aggregate Commitments. The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
such notice of termination or reduction of the Revolving Credit Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
Notwithstanding anything herein to the contrary, the Borrower may rescind any
notice of termination of Revolving Credit Commitments under this Section 2.06
not later than 1:00 p.m. on the Business Day before such termination was
scheduled to take place if such termination would have resulted from a
refinancing of the Aggregate Commitments, which refinancing shall not be
consummated or shall otherwise be delayed.

Section 2.07 Repayment of Loans.

(a) The Borrower shall repay to the Revolving Credit Lenders on the Revolving
Loan Maturity Date the aggregate principal amount of Revolving Credit Loans
outstanding on such date.

 

-41-



--------------------------------------------------------------------------------

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Loan Maturity Date.

(c) The Borrower shall repay any Incremental Term Loans on the applicable
Incremental Term Loan Maturity Date and on the Incremental Term Loan Repayment
Dates and in the amount set forth in the applicable Incremental Amendment.

Section 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan of any Class shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate with respect to
Eurodollar Rate Loans of such Class; (ii) each Base Rate Loan of any Class shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate with respect to Base Rate Loans of such Class; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate with respect to Base Rate Loans of such Class.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender, a commitment fee equal to the
Applicable Rate with respect to Commitment Fees times the actual daily amount by
which the Revolving Credit Commitment of such Lender exceeds the Outstanding
Amount of such Lender’s Revolving Credit Loans and such Lender’s Pro Rata Share
of the Outstanding Amount of L/C Obligations (but excluding, for the avoidance
of doubt, the Swing Line Loans); provided, however that no commitment fee shall
accrue with respect to the Revolving Credit Commitment of an Impacted Lender
during any period that it is an Impacted Lender until such time as such failure
has been cured (as determined by the Administrative Agent and the Borrower). The
commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
are not met, and shall be due and payable quarterly in arrears on each

 

-42-



--------------------------------------------------------------------------------

March 31, June 30, September 30 and December 31, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fees shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(c) Closing Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date, as fee compensation for the making
of such Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”)
in an amount equal to (x) 0.20% of the stated principal amount of such Lender’s
Revolving Credit Commitment on the Closing Date to the extent the amount of such
Revolving Credit Commitment does not exceed the amount of such Lender’s
commitment under the Existing Credit Agreement and (y) 0.50% of any Revolving
Credit Commitment of each Lender in excess of the amount described in clause
(x). Such Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Deutsche Bank’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loan Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

-43-



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its share of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
except that this sentence shall not apply to the applicable Maturity Date.

(b) Funding by Lenders; Presumption by Administrative Agent.

(i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.01 or Section 2.02, as applicable and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such

 

-44-



--------------------------------------------------------------------------------

payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

-45-



--------------------------------------------------------------------------------

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Notwithstanding anything to the contrary contained herein, this Sections 2.13
and the other pro rata payment provisions hereunder shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to non-Impacted Lenders as opposed to Impacted Lenders.

Section 2.14 Increase in Commitments.

(a) Incremental Credit Extensions. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more tranches of term loans (the “Incremental Term Loans”),
or (b) one or more increases in the amount of the Revolving Credit Commitments
(each such increase, a “Revolving Commitment Increase” together with any
Incremental Term Loans, referred to herein as a “Credit Increase”), provided
that (i) both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist and at the time that any such Incremental Term Loan is made (and after
giving effect thereto) no Default or Event of Default shall exist and (ii) the
Borrower shall be in compliance with the covenant set forth in Section 7.11
determined on a Pro Forma Basis as of the last day of the most recently
completed Test Period for which a Compliance Certificate has been delivered, in
each case, as if such Credit Increase had been outstanding on the last day of
such fiscal quarter of the Borrower for testing compliance therewith. Each
Credit Increase shall be in an aggregate principal amount that is not less than
$5,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence). Notwithstanding anything to the contrary herein, the aggregate amount
of the Credit Increases shall not exceed, when aggregated with the Revolving
Credit Commitments then in effect, $250.0 million.

(b) The Incremental Term Loans (a) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans, (b) shall not mature earlier than
the Revolving Loan Maturity Date and shall not have scheduled amortization in
excess of 1% per annum or have any mandatory prepayments that are more
restrictive that those that were applicable under the Existing Credit Agreement
and (c) except as provided in clause (b) above, the terms and conditions
applicable to Incremental Term Loans shall be substantially consistent with the
term loans under the Existing Credit Agreement. Each notice from the Borrower
pursuant to this Section shall set forth the requested amount and proposed terms
of the relevant Credit Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that the
Administrative Agent and, in the case of a Revolving Commitment Increase, each
L/C Issuer and Swing Line Lender shall have consented (not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing

 

-46-



--------------------------------------------------------------------------------

such Revolving Commitment Increases, as applicable, if such consent would be
required under Section 10.06(b) for an assignment of Loans or Revolving Credit
Commitments, to such Lender or Additional Lender. Commitments in respect of
Credit Increases shall become effective pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such Credit
Increases, if any, each Additional Lender, if any, and the Administrative Agent.
The Incremental Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that all references to “the date
of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Incremental Amendment) and such
other conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases and
Letters of Credit issued pursuant to the Revolving Commitment Increases for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Credit Increases, unless it so agrees in writing. Upon each increase
in the Revolving Credit Commitments pursuant to this Section, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Revolving Letters of Credit and Swing Line Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Revolving Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Credit Loans made hereunder (reflecting
such increase in Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 3.05. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Unless required by applicable law, any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
applicable withholding agent shall be required by applicable law to deduct

 

-47-



--------------------------------------------------------------------------------

any Indemnified Taxes (including any Other Taxes) from such payments, then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions (including deductions applicable to
additional sums payable under this Section) have been made, the Administrative
Agent, Lender or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. Without duplication of the Borrower’s
obligations under clause (a) of Section 3.01, the Borrower shall indemnify the
Administrative Agent, each Lender and L/C Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable by the Administrative Agent, such
Lender or L/C Issuer, as the case may be and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or any L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or L/C Issuer, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), but in
each case only if such Foreign Lender is legally entitled to do so, whichever of
the following is applicable:

(i) duly completed and executed original copies of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

-48-



--------------------------------------------------------------------------------

(ii) duly completed and executed original copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 certifying that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments in connection
with the Loan Documents are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business and (y) duly completed and executed original
copies of IRS Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner for United
States federal income tax purposes of any payment received by it under any Loan
Document, (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed and
executed original copies of IRS Form W-8IMY, accompanied by duly completed and
executed original copies of IRS Form W-8ECI, IRS Form W-8BEN, certificates in
substantially the form of Exhibit J-2, J-3 or J-4 (as applicable), IRS Form W-9,
and/or other required certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender shall, in lieu of
causing each beneficial owner to provide a certificate, provide a certificate,
in substantially the form of Exhibit J-2 on behalf of such beneficial owner(s),
or

(v) any other form prescribed by applicable law (including with respect to any
requirements to identify the beneficial owners of a Foreign Lender such as
requirements contained in FATCA) as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

In addition, each Domestic Lender as of the date of this Agreement and each
person that becomes a Domestic Lender after the date of this Agreement shall
deliver to the Borrower and the Administrative Agent duly completed and executed
original copies of IRS Form W-9, certifying that such Domestic Lender is exempt
from United States backup withholding tax, on or before the date such Domestic
Lender becomes a party to this Agreement (and from time to time thereafter upon
written request by the Administrative Agent or Borrower, but only if such
Domestic Lender is legally entitled to do so).

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in United States federal withholding tax or (2) notify the Borrower
and the Administrative Agent of its inability to deliver any such forms,
certificates or other evidence.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount

 

-49-



--------------------------------------------------------------------------------

equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender, or L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent, such Lender, or L/C Issuer, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender, or
such L/C Issuer in the event the Administrative Agent, such Lender, or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, such
Lender, or such L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

 

-50-



--------------------------------------------------------------------------------

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 (for the
avoidance of doubt, no duplication of the Borrower’s obligation under
Section 3.01 with respect to Indemnified Taxes or Other Taxes is intended under
this clause (ii)) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or L/C Issuer); or

(iii) impose on any Lender or such L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or a L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-51-



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that no Lender may use the Eurodollar Rate floor in this agreement as a
basis for such calculations.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Article III, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Article III or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-52-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Loan Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of the Closing Date. The obligation of each L/C Issuer
and each Lender is subject to satisfaction on or prior to the Closing Date of
the following conditions precedent:

(a) the Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) an executed perfection certificate in the form provided by the
Administrative Agent;

(iv) the Pledge and Security Agreement duly executed by each Loan Party,
together with:

(1) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions necessary in order to perfect in the United States the Liens
in and to the Collateral in which a security interest can be perfected by filing
such financing statement;

(2) to the extent not already in the possession of the Collateral Agent,
certificates representing the Pledged Equity referred to in the Pledge and
Security Agreement accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt (as defined in the Pledge and Security
Agreement) indorsed in blank,

 

-53-



--------------------------------------------------------------------------------

(3) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (1) above that name any Loan Party as debtor, together with copies
of such other financing statements, and

(4) evidence of arrangements for the completion of all other actions, recordings
and filings of or with respect to the Pledge and Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby (including receipt of a duly executed payoff letter and
UCC-3 termination statements, in each case evidencing that the Existing Credit
Agreement has been, or concurrently with the Closing Date is being, terminated
and all Liens securing obligations under the Existing Credit Agreement have
been, or concurrently with the Closing Date are being, released);

(v) a certificate of incumbency signed by the secretary or assistant secretary
of each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(vi) copies of each Loan Party’s Organization Documents, as amended, modified,
or supplemented as of the Closing Date, certified by a Responsible Officer of
such Loan Party and certificates of status with respect to each Loan Party, such
certificates indicating that such Loan Party is in good standing in its
jurisdiction of organization and each other jurisdiction in which its failure to
be duly qualified or licensed would have a Material Adverse Effect;

(vii) (A) an opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, substantially in the form
of Exhibit I-A and (B) an opinion of Vinson & Elkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, substantially in
the form of Exhibit I-B;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

(ix) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Transactions, signed by the chief financial
officer, chief accounting officer, treasurer or controller of the Borrower;

(x) a Form U-1 and a Form G-3 appropriately completed by the Borrower;

(b) all fees and expenses required to be paid hereunder and invoiced before the
Closing Date shall have been paid;

(c) all fees and expenses required to be paid to the Agents as separately agreed
in writing between the Borrower and the applicable Agent(s) shall have been
paid;

(d) the Administrative Agent’s receipt of a duly executed payoff letter and
UCC-3 termination statements, in each case evidencing that the Existing Holdco
Loans have been, or concurrently with the Closing Date are being, terminated and
all Liens securing obligations under the Existing Holdco Loans have been, or
concurrently with the Closing Date are being, released; and

 

-54-



--------------------------------------------------------------------------------

(e) the receipt by each Lender of all documentation and other information
required by them under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act, that
has been requested in writing prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct (or,
in the case of representations and warranties not qualified as to materiality,
true and correct in all material respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and 6.01(b).

(b) No Default shall exist or would result from the making of such proposed
Credit Extension.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Borrowing Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (i) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (1) own or lease its assets and carry on its business and (2) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws

 

-55-



--------------------------------------------------------------------------------

(excluding Environmental Laws that are the subject of Section 5.08, federal,
state and local income tax Laws that are the subject of Section 5.10 and ERISA
that is the subject of Section 5.11); except in each case referred to in
clause (ii)(1), (iii) or (iv), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
any Permitted Lien), or require any payment to be made under (i) any Contractual
Obligation (other than the Loan Documents) to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b) or (c), to the extent that such conflict, breach, contravention or payment
could not reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) to the extent
required at such time or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) filings necessary
to perfect and maintain the perfection of the Liens on the Collateral granted by
the Loan Parties in favor of the Lenders, (ii) the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other action, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower as at June 30, 2012
and the related unaudited consolidated statements of income and cash flows for
the six-month period ended June 30, 2012, copies of which have heretofore been
furnished to each Lender, (i) were prepared in

 

-56-



--------------------------------------------------------------------------------

accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(c) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues (a) that either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(b) on the Closing Date, involving any of the Loan Documents or the Transaction.

Section 5.07 Ownership of Property; Liens. Each Loan Party and each Restricted
Subsidiary thereof has good and valid title, license or right to use all of its
personal property necessary in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Loan Parties
and any of their Restricted Subsidiaries is subject to no Liens other than Liens
permitted under Loan Documents. All of the plants, offices, or facilities and
other tangible assets owned, leased or used by any Loan Party or any Restricted
Subsidiary thereof in the conduct of their respective businesses are (a) insured
to the extent and in a manner required by Section 6.07, (b) structurally sound
with no known defects which have or could reasonably be expected to have a
Material Adverse Effect, (c) in good operating condition and repair, subject to
ordinary wear and tear and except to the extent failure could not reasonably be
expected to have a Material Adverse Effect, (d) not in need of maintenance or
repair except for ordinary, routine maintenance and repair and except to the
extent failure to so maintain and repair could not reasonably be expected to
have a Material Adverse Effect, (e) sufficient for the operation of the
businesses of such Loan Party and its Restricted Subsidiaries as currently
conducted, except to the extent failure to be so sufficient could not reasonably
be expected to have a Material Adverse Effect and (f) in conformity with all
applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08 Environmental Compliance. The Borrower and its Restricted
Subsidiaries periodically conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.09 Insurance. As of the Closing Date, all insurance maintained by or
on behalf of the Loan Parties is in full force and effect and all premiums due
in respect of such insurance have been duly paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate and in accordance with normal industry practice.

Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and its Restricted Subsidiaries have filed all Tax returns and reports
required to be filed, and have paid all Taxes levied or imposed upon them or

 

-57-



--------------------------------------------------------------------------------

their properties, income or assets that have become due and payable, except
those (a) which are not overdue by more than thirty (30) days or (b) Taxes which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

Section 5.11 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan from time to time in effect has been maintained in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state applicable Laws, (ii) each such Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would be reasonably likely to prevent, or cause the loss of, such
qualification, and (iii) each Loan Party, the Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has had or could reasonably
be expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would reasonably be
expected to result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that would reasonably be expected to be
subject to Section 4069 or 4212(c) of ERISA.

Section 5.12 Subsidiaries; Equity Interests; Taxpayer Identification Number. As
of the Closing Date, neither the Borrower nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in material Subsidiaries have been validly
issued, are, in the case of Equity Interests issued by corporations, fully paid
and nonassessable and all Equity Interests owned by the Borrower or any other
Loan Party are owned free and clear of all Liens except (i) those created under
the Security Documents, (ii) any nonconsensual Permitted Lien and (iii) those
permitted by Section 7.01(r). As of the Closing Date, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to Section 6.13.

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

 

-58-



--------------------------------------------------------------------------------

(b) No Loan Party nor any Person Controlling any Loan Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14 Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all matters required to be disclosed pursuant to
Section 6.03. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation.

Section 5.15 Compliance with Laws. Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws (except for Environmental Laws, which are the subject
of Section 5.08, federal and state income tax Laws, which are the subject of
Section 5.10, and ERISA, which is the subject of Section 5.11) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.16 Intellectual Property; Licenses, Etc. Each Loan Party and each
Restricted Subsidiary thereof own, license or possess or otherwise has the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of their respective businesses
as currently conducted, and, to the knowledge of the Borrower, without conflict
with the rights of any other Person, except to the extent such conflict, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed by any Loan Party or any Restricted Subsidiary thereof infringes
upon any IP Rights held by any other Person, except to the extent such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is now pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.17 Labor Disputes and Acts of God. Neither the business nor the
properties of any Loan Party or any Restricted Subsidiary thereof has been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Section 5.18 Solvency. On the Closing Date, upon giving effect to the execution
of this Agreement and the other Loan Documents by each Loan Party and the
consummation of the Transaction, the Loan Parties on a consolidated basis, are
Solvent.

 

-59-



--------------------------------------------------------------------------------

Section 5.19 Real Property.

(a) As of the Closing Date, Schedule 5.19 sets forth the address or a
description of the location of each Material Fee Owned Property, each Material
Pipeline and each other parcel of real property that is the subject of a
Material Lease, together with a list of the lessors with respect to all such
Material Leases. The Borrower shall provide updates to Schedule 5.19 upon the
reasonable request of the Administrative Agent.

(b) To the extent the Borrower or any of its Subsidiaries own physical assets
that are material to the Borrower and its Subsidiaries, each Loan Party and each
of its Subsidiaries has good and marketable title (or in the case of Material
Fee Owned Property located in the State of Texas, good and indefeasible title)
in fee simple to, or, with respect to each leasehold interest, a valid and
enforceable leasehold interest in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except (i) Permitted Liens
and (ii) where the failure to have such title could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(c) Each Loan Party and each of its Subsidiaries has complied with all
obligations under the Material Leases and, to its knowledge, all other leases to
which it is a party, except where the failure to comply in each case would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and all Material Leases and, to its knowledge, all other leases
to which it is a party are in full force and effect, except leases in respect of
which the failure to be in full force and effect would not in each case
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Loan Party and each of its Subsidiaries enjoys peaceful and
undisturbed possession under all Material Leases and, to its knowledge, all
other leases to which it is a party, other than leases in respect of which
failure to enjoy peaceful and undisturbed possession would not in each case
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) Other than as disclosed on Schedule 5.19, as of the Closing Date, none of
the Borrower or any Subsidiary has received any notice of, nor has any knowledge
of, any pending or contemplated condemnation proceeding affecting all or any
material portion of any Material Fee Owned Property or any sale or disposition
thereof in lieu of condemnation.

(e) As of the Closing Date, to the Borrower’s knowledge, other than as disclosed
on Schedule 5.19, and other than in the ordinary course of business relating to
easements, rights of way and similar rights relating to Material Pipelines, none
of the Borrower or any Subsidiary is obligated under any right of first refusal,
option or other contractual right to sell, assign or otherwise dispose of any
Material Fee Owned Property, Material Pipeline or any interest therein.

Section 5.20 Foreign Assets Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds thereof violates the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act
(as defined in Section 10.17). None of the Borrower or its Subsidiaries or, to
the Borrower’s knowledge, any of its Affiliates (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages in any dealings or transactions, or is
otherwise associated, with any such “blocked person” or is in any manner
violative of any such order.

 

-60-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent obligations with respect to which no claim has been asserted), or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2012 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending September 30, 2012 a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) for any fiscal quarter ended on or after
December 31, 2012, a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and, if such Compliance Certificate
demonstrates an Event of Default of the covenant under Section 7.11, the
Borrower may deliver, together with such Compliance Certificate, notice of its
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 8.05;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

-61-



--------------------------------------------------------------------------------

(c) [Reserved];

(d) [Reserved];

(e) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by any Loan Party of any Environmental Law,
(ii) a Responsible Officer’s obtaining knowledge that any Governmental Authority
has asserted that any Loan Party is not in compliance with any Environmental Law
or that any Governmental Authority is investigating any Loan Party’s compliance
therewith, (iii) a Responsible Officer’s receipt of any written notice from any
Governmental Authority or other Person or otherwise obtaining knowledge that any
Loan Party is or may be liable to any Person as a result of the Release or
threatened Release of any contaminant or that any Loan Party is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
contaminant, or (iv) a Responsible Officer’s receipt of any written notice of
the imposition of any Environmental Lien against any property of any Loan Party
which in any event under clause (i), (ii), (iii) or (iv) preceding could
reasonably be expected to result in, or has resulted in a Material Adverse
Effect, together with copies of such notice or a written notice setting forth
the matters in clause (ii) above;

(f) not less than 3 Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;

(g) [Reserved];

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(i) together with the delivery of each Compliance Certificate delivered in
connection with the delivery of the financial statements referred to in
Section 6.01(a), (i) a statement indicating whether any Material Fee Owned
Property was acquired or Material Lease was entered into during such fiscal
year, and, if so identifying it, and (ii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted Subsidiary (and, as applicable, an
Excluded Subsidiary or Immaterial Subsidiary), or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earliest of such date (i) on which such
documents are delivered by e-mail to the Administrative Agent, (ii) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(iii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

-62-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be “public
side” Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that so long as the Borrower is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities (w) all the Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking the Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all the borrow materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” and (z) the Administrative Agent shall be entitled to treat
any of the Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

Section 6.03 Notices. Notify the Administrative Agent:

(a) Within five (5) Business Days of a Responsible Officer obtaining actual
knowledge of the occurrence of any Default;

(b) Promptly of (i) any matter that could reasonably be expected to result in a
Material Adverse Effect, (ii) any breach or non-performance of or default under
any contractual obligation by the Borrower or any Subsidiary, (iii) any dispute,
litigation, investigation, proceeding or suspension, or any material development
therein, between the Borrower or any Subsidiary and any Governmental Authority
or (iv) the commencement of, or any material development in, any litigation or
proceeding by any Person not a Governmental Authority affecting the Borrower or
any Subsidiary, and (v) the occurrence of any ERISA Event, in the case of
clauses (ii)-(v) above, that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of Taxes, assessments and governmental charges or levies imposed upon
the Borrower or such Restricted Subsidiary or upon its or such Restricted
Subsidiary’s property, income or assets, except, in each case, to the extent
that (i) the failure to pay or discharge the same could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect or
(ii) such Taxes are being contested in good faith by appropriate proceedings and
adequate reserves have been made by the Borrower or the applicable Restricted
Subsidiary in accordance with GAAP.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) maintain or renew all of its
issued patents and registered trademarks, trade names and service marks to the
extent in the normal conduct of its business, except to the extent failure to do
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

-63-



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

Section 6.07 Maintenance of Insurance. If the Borrower or any of its Restricted
Subsidiaries own or acquire physical assets that are material to the Borrower
and its Restricted Subsidiaries, taken as a whole, maintain with financially
sound and reputable insurance companies, insurance with respect to their
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. From and after delivery of any
mortgages, if any portion of any Building owned, leased or otherwise held by a
Loan Party located on any Material Fee Owned Property, Material Leases or
Material Pipelines is at any time situated in an area identified as a special
flood hazard area by the Federal Emergency Management Agency or other applicable
agency, the Borrower and the Restricted Subsidiaries shall (i) maintain or cause
to be maintained flood insurance in an amount no less than the maximum amount of
coverage available under the applicable Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably satisfactory to the Administrative Agent.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one (1) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense absent the existence of an Event of Default; provided,
further, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

-64-



--------------------------------------------------------------------------------

Section 6.11 Use of Proceeds. The proceeds of extensions of credit under this
Agreement shall be used for (i) the repayment of the Existing Holdco Loans and
all amounts outstanding under the Existing Credit Agreement, if any, and
(ii) working capital including the issuance of Letters of Credit, capital
expenditures, and for general corporate purposes not in contravention of any Law
or of any Loan Document. In no event shall the proceeds of any Loan or Letter of
Credit be used directly or indirectly for purposes of acquiring or carrying any
margin stock (within the meaning of Regulation U of the FRB) in violation of
Regulation U.

Section 6.12 Additional Subsidiaries; Guarantors and Pledgors; Security
Documents; Further Assurances. At the Borrower’s sole cost and expense, take all
of the following actions:

(a) Notify the Administrative Agent and the Collateral Agent not later than
three (3) Business days after any Person becomes a Subsidiary, which notice
shall provide the information included in Schedule 5.12 as may be necessary for
Schedule 5.12 to be accurate and complete as of the date of such notice and
shall specify whether such Person is a Restricted Subsidiary that is a Domestic
Subsidiary (and if it is or is to be treated as an Immaterial Subsidiary,
information demonstrating to the reasonable satisfaction of the Administrative
Agent that such treatment is permitted), an Excluded Subsidiary or an
Unrestricted Subsidiary (and shall include compliance with the requirements of
Section 6.14 for designation as an Unrestricted Subsidiary).

(b) In the case of any Restricted Subsidiary that is not an Excluded Subsidiary:

(i) promptly after any Person becomes a Restricted Subsidiary that is not an
Excluded Subsidiary (and in any event within 30 days (or such longer period as
the Administrative Agent may agree in its reasonable discretion)), cause such
Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) deliver to the
Administrative Agent documents of the types referred to in Sections
4.01(a)(iii), (v) and (vi) and, if requested by the Administrative Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, (C) cause each such
Restricted Subsidiary that is required to become a Subsidiary Guarantor under
Section 6.12 to furnish to the Administrative Agent a description of its
Material Fee Owned Properties, Material Pipelines and Material Leases, in detail
reasonably satisfactory to the Administrative Agent, and (D) take and cause such
Restricted Subsidiary and each other Loan Party to take whatever action
(including the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent or the Collateral Agent to vest
in the Collateral Agent valid Liens on the Collateral as required by the Loan
Documents, enforceable against all third parties in accordance with their terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity; and

(ii) at the time that any Person becomes a Restricted Subsidiary that is not an
Excluded Subsidiary, and promptly thereafter (and in any event within 30 days
(or such longer period as the Administrative Agent may agree in its reasonable
discretion)): (A) cause all of the Equity Interests, or Eligible Equity
Interests in the case of a First-Tier Foreign Subsidiary, of such Person owned
by a Loan Party to be pledged to the Collateral Agent to secure the Obligations
by executing and delivering the Pledge and Security Agreement or a joinder
thereto, (B) pursuant to the Pledge and Security Agreement,

 

-65-



--------------------------------------------------------------------------------

deliver or cause to be delivered to the Collateral Agent all certificates, stock
powers and other documents required by the Pledge and Security Agreement with
respect to all such Equity Interests or Eligible Equity Interests, as
applicable, in any such Person, (C) take or cause to be taken such other
actions, all as may be necessary to provide the Collateral Agent with a first
priority perfected pledge on and security interest in such Equity Interests or
Eligible Equity Interests, as applicable, in such Subsidiary, and (D) deliver to
the Collateral Agent documents of the types referred to in Sections 4.01(a)(iii)
through (a)(v) and, if requested by the Collateral Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (A)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c) In the case of an acquisition of any Material Fee Owned Property, Material
Pipeline or Material Lease (including the renewal of any Material Lease) by any
Loan Party, and such Material Fee Owned Property, Material Pipeline or Material
Lease is not already subject to a perfected Lien pursuant to Section 6.12, the
Borrower shall not later than ninety (90) days (or such longer period as the
Administrative Agent may agree in its reasonable discretion) after such
acquisition (or the date such property becomes a Material Fee Owned Property or
a Material Pipeline), deliver to the Collateral Agent counterparts to any
mortgages or collateral assignments (as applicable) that the Collateral Agent
may require, title policies (other than with respect to any Material Pipeline)
and other documents in respect of such Material Fee Owned Property, Material
Pipelines and Material Leases in accordance with Section 4.01.

(d) Deliver to further secure the Obligations whenever requested by the
Administrative Agent or Collateral Agent in their sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, flood hazard
certification, evidence of title, financing statements and other Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent and Collateral Agent for the purpose of granting, confirming, and
perfecting first and prior Liens or security interests, subject only to Liens
permitted under the Loan Documents, on any real or personal property now owned
or hereafter acquired by such Persons.

(e) Subject to the limitations set forth herein, deliver and to cause each
Guarantor to deliver to the Collateral Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by such Persons in form
and substance reasonably satisfactory to the Collateral Agent and the
Administrative Agent (including without limitation in connection with any action
taken pursuant to Section 7.05), which the Collateral Agent requests for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
any property securing any Obligations.

(f) The Borrower further agrees to promptly, upon request by the Administrative
Agent or Collateral Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Security
Document or in the execution, acknowledgment, filing or recordation thereof or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Security Documents.

 

-66-



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing:

(i) (A) the Collateral shall not include any Excluded Collateral (and no actions
shall be required to be taken hereunder with respect thereto) and (B) neither
the Borrower nor any Guarantor will be required to enter into any control
agreement or deposit account agreement with any entity holding deposit accounts
or securities accounts of the Borrower or any Guarantor;

(ii) nothing set forth herein shall require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (after consultation with the Borrower), the cost of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or surveys in respect of such assets is unreasonable
in relation to the benefits to be obtained by the Lenders therefrom; it being
understood that no surveys (other than previously conducted surveys) shall be
obtained or delivered with respect to the Material Fee Owned Property, Material
Leases or Material Pipelines and no title insurance shall be provided in respect
of any Material Pipelines;

(iii) the Borrower shall not be required to take any action with respect to the
creation or perfection of security interests in any Material Lease other than to
use its commercially reasonable efforts (subject to the immediately preceding
paragraph and without any obligation to make any payment or provide any
concession to any landlord in order to obtain any required consent) to create or
perfect such security interests, such efforts not to extend beyond the date such
security interests would otherwise be deliverable; and

(iv) the Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents.

Section 6.13 Environmental Matters; Environmental Reviews. Except, in each case,
to the extent that the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) comply in
all material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party.

Section 6.14 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

-67-



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in the definition of “Unrestricted
Subsidiary,” the Borrower may designate any Subsidiary (including a newly formed
or newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such designation (or, if stated to have been
made expressly as of an earlier date, were true and correct as of such date),
(ii) after giving effect to such designation, no Default or Event of Default
would exist, (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
the covenant set forth in Section 7.11 as of the last day of the immediately
preceding Test Period for which a Compliance Certificate has been delivered
(determined on a Pro Forma Basis giving effect to such designation), and (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it will be treated
as a “restricted subsidiary” for purposes of any indenture or agreement
governing Indebtedness in an aggregate principal amount of at least $25,000,000.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower and the Restricted Subsidiaries therein
at the date of designation in an amount equal to the net book value of their
investments therein at the time of such designation. In the event any Person
becomes a Subsidiary as a result of the Borrower or a Restricted Subsidiary
making a further Investment (an “Investment Increase”) in a Person in which the
Borrower or such Restricted Subsidiary had previously made or had an Investment
and such Person was not then a Subsidiary, the Borrower or such Restricted
Subsidiary may designate such Subsidiary as an Unrestricted Subsidiary without
any change or adjustment in the amount of any Investment under Section 7.02
other than giving effect to the amount of such Investment Increase.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date),
(ii) after giving effect to such designation, no Default or Event of Default
would exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
the covenant set forth in Section 7.11 as of the last day of the immediately
preceding Test Period for which a Compliance Certificate has been delivered
(determined on a Pro Forma Basis giving effect to such designation). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

Section 6.15 Maintenance of Corporate Separateness. Satisfy customary corporate
or limited liability company formalities, including the maintenance of corporate
and business records.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations with respect to which no claim has been asserted), or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

 

-68-



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(o),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(o);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) landlords, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or if more than thirty (30) days
overdue, are unfiled and no other action has been take to enforce such Lien or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; provided that
such Liens (i) do not secure Indebtedness, (ii) arise by operation of law or
contract and (iii) in the case of Liens arising by contract, do not preclude
Liens securing the Obligations;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries or any Unrestricted Subsidiary or the MLP and
(iii) Liens on proceeds of insurance policies securing Indebtedness permitted
under Section 7.03(l);

(f) deposits, prepayments or cash pledges to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g) leases, licenses, subleases, sublicenses, easements, rights-of-way,
servitudes, permits, reservations, exceptions, covenants and other rights or
restrictions as to the use of real property, and other similar encumbrances
incurred in the ordinary course of business which, with respect to all of the
foregoing, do not secure the payment of Indebtedness of a Loan Party (other than
pursuant to the Loan Documents) and which do not individually or in the
aggregate materially detract from the value of the property subject thereto or
materially interfere individually or in the aggregate with the ordinary conduct
of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(e); provided that such Liens securing purchase money
Indebtedness do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

-69-



--------------------------------------------------------------------------------

(j) Liens existing upon property acquired in an acquisition of any Person that
becomes a Restricted Subsidiary, existing at the time of such acquisition and
not incurred in contemplation thereof, and not upon any other property, securing
only Indebtedness permitted by Section 7.03(h);

(k) Zoning, building codes and other land use laws regulating the use or
occupancy of any real or the activities conducted thereon which are imposed by
any governmental authority having jurisdiction over such real property which are
not violated by the current use or occupancy of such real property or the
operation of the business of the Borrower or any Restricted Subsidiary thereon;

(l) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(m), to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens (i) on Swap Contracts or commodity trading accounts or other brokerage
accounts, (ii) on cash or other Investments posted as initial deposits or margin
deposits, (iii) on accounts receivable related to a Swap Contract or a commodity
trading account or other brokerage account, and (iv) on proceeds from the
property described in the foregoing clauses (i)-(iii) that secure obligations
incurred in the ordinary course of business and not for speculative purposes
(A) under Swap Contracts or under commodity trading accounts or other brokerage
accounts and (B) under netting arrangements in connection with Swap Contracts or
commodity trading accounts or other brokerage accounts;

(o) Liens on property of any Foreign Subsidiary, which Liens secure Indebtedness
of the applicable Foreign Subsidiary permitted under Section 7.03; provided that
such Liens do not at any time encumber any property other than the property of
such Foreign Subsidiary or other Foreign Subsidiary;

(p) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(g); provided that any such Lien on any
Collateral shall be junior to the Liens on the Collateral securing the
Obligations;

(q) Liens on Collateral securing Secured Swap Obligations;

(r) Liens that are subordinated to the Liens securing the Obligations securing
Indebtedness permitted under Section 7.03 pursuant to an intercreditor agreement
that is reasonably satisfactory to the Administrative Agent; and

 

-70-



--------------------------------------------------------------------------------

(s) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $30,000,000 at any one time outstanding.

Section 7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents;

(b) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party and (ii) by any Restricted Subsidiary that is not a Loan Party in any
other such Restricted Subsidiary that is also not a Loan Party;

(c) Investments consisting of, resulting from or received in connection with, as
applicable, Liens, Indebtedness, fundamental changes, Dispositions and
Restricted Payments, respectively permitted under Sections 7.01, 7.03, 7.05,
7.06 or 7.07;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments existing or contemplated on the Closing Date and set forth on
Schedule 7.02;

(f) Investments in Swap Contracts permitted under Section 7.03;

(g) loans or advances to officers, directors and employees of the Borrower and
the Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) to fund the purchase of Equity Interests in the Borrower or any Restricted
Subsidiary under compensation plans approved by the Board of Directors of the
issuer of such Equity Interests in good faith (provided that the proceeds of
such loans or advances are promptly invested in such Equity Interests and
contributed to the Borrower) and (iii) for purposes not described in the
foregoing clause (i) or (ii), in an aggregate principal amount outstanding not
to exceed $10,000,000;

(h) advances of payroll payments to employees in the ordinary course of
business;

(i) any Investment owned by a Person at the time such Person is acquired and
becomes a Restricted Subsidiary pursuant to any Acquisition not prohibited by
this Agreement; provided that (i) such Investment was not made in connection
with or in contemplation of such acquisition of any Subsidiary, any assets or a
line of business and (ii) any incremental Investments shall not be permitted by
this clause (i);

(j) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower;

(k) Guarantees by the Borrower or any Restricted Subsidiary of obligations that
do not constitute Indebtedness entered into in the ordinary course of business

 

-71-



--------------------------------------------------------------------------------

(l) any Investment made with net cash proceeds of equity contributions made to
the Borrower after the Closing Date (other than pursuant to Section 8.05) which
were contributed for the purpose of enabling the Borrower or any Restricted
Subsidiary to make such Investments; and

(m) Investments (other than in the form of a transfer of MLP GP Units by the
Borrower or any Guarantor to any person other than the Borrower or a Guarantor)
so long as on a Pro Forma Basis (x) no Default or Event of Default has occurred
and is continuing and (y) the Borrower would be in compliance with the covenant
set forth in Section 7.11 as of the last day of the most recent Test Period for
which a Compliance Certificate has been delivered.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;

(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i);

(f) Indebtedness of the Borrower and the Guarantors, provided that (i) no
principal of such Indebtedness is scheduled to mature earlier than 180 days
after the Revolving Loan Maturity Date and (ii) after giving effect to such
Indebtedness and the application of any of the proceeds thereof on the issuance
date no Default or Event of Default shall exist and, the Borrower shall be in
compliance with the covenant set forth in Section 7.11 as of the last day of the
immediately preceding Test Period for which a Compliance Certificate has been
delivered (determined on a Pro Forma Basis giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof);

(g) Indebtedness of any Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary that is subordinated to the Obligations on terms
satisfactory to the Administrative Agent;

(h) Indebtedness of any Person acquired or assumed in an acquisition, existing
at the time of such acquisition and not incurred in contemplation thereof;
provided that (i) such Indebtedness shall not be secured except to the extent
such Indebtedness is secured by Liens permitted by Section 7.01(j), (ii) other
than as otherwise permitted hereunder no Person, other than the obligor or
obligors thereon at the time of such acquisition shall become liable for such
Indebtedness and (iii) after giving effect to such Indebtedness and acquisition
no Default or Event of Default shall exist and, the Borrower shall be in
compliance with the covenant set forth in Section 7.11 as of the last day of the
immediately preceding Test Period for which a Compliance Certificate has been
delivered (determined on a Pro Forma Basis giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof);

 

-72-



--------------------------------------------------------------------------------

(i) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;

(j) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;

(k) Customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by the
Borrower or any Restricted Subsidiary in connection with the Disposition of any
assets permitted hereby, or any Investment permitted hereby or any acquisition,
but excluding Guarantees of Indebtedness; provided that (i) such obligations are
not required to be reflected on the balance sheet of the Borrower or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(k)(i)) and (ii) the maximum liability in respect of all such obligations
incurred in connection with any Disposition shall at no time exceed the gross
proceeds, including noncash proceeds (the fair market value of such noncash
proceeds being measured at the time received and without giving effect to any
subsequent changes in value), actually received by the Borrower and its
Restricted Subsidiaries in connection with such Disposition;

(l) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply agreements, in each
case, in the ordinary course of business;

(m) Obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries, in each case in the ordinary
course of business;

(n) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that the aggregate principal or face amount of all such
Indebtedness shall not exceed $50,000,000 at any time outstanding;

(o) any Permitted Refinancing of any Indebtedness otherwise permitted to be
incurred under clause (b), (e), (f) or (h) and this clause (o) of this Section;
and

(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above.

Section 7.04 Prepayment of Certain Indebtedness. Pay the principal of any
Indebtedness that is subordinated to the Obligations or any other Indebtedness
incurred pursuant to Section 7.03(f) (or any Permitted Refinancing of any such
Indebtedness), unless (a) no Default or Event of Default has occurred and is
continuing and (b) the Borrower would be in compliance on a Pro Forma Basis with
the covenant set forth in Section 7.11 as of the last day of the most recent
Test Period for which a Compliance Certificate has been delivered.

Section 7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

-73-



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Wholly Owned Subsidiary is
merging with another Restricted Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving Person and shall have, to the extent required
thereby, complied with the requirements of Section 6.12;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders and shall have, to the extent required
thereby, complied with the requirements of Section 6.12;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Wholly Owned Subsidiary, then the transferee must either be the Borrower or a
Wholly Owned Subsidiary; provided, further that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor and shall have, to the extent required thereby, complied with the
requirements of Section 6.12;

(d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02;

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving entity and shall have, to the
extent required thereby, complied with the requirements of Section 6.12 and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving entity and shall have, to
the extent required thereby, complied with the requirements of Section 6.12; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose and effect
of which is to consummate a Disposition permitted pursuant to Section 7.06.

Section 7.06 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory, goods and products, cash equivalents, cash or
other immaterial assets in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar property and shall have, to the
extent required thereby, complied with the requirements of Section 6.12 or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such similar property and shall have, to the extent required thereby,
complied with the requirements of Section 6.12;

 

-74-



--------------------------------------------------------------------------------

(d) Constituting Restricted Payments permitted by Section 7.07, Permitted Liens
and Investments permitted by Section 7.02;

(e) Dispositions of property acquired by the Borrower or any Restricted
Subsidiary after the Closing Date pursuant to sale-leaseback transactions;
provided that the applicable sale-leaseback transaction (i) occurs within 270
days after the acquisition or construction (as applicable) of such property and
(ii) is made for cash consideration not less than the cost of acquisition or
construction of such property;

(f) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;

(g) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not secure the payment of Indebtedness of a Loan Party (other than pursuant
to the Loan Documents) and which do not individually or in the aggregate
materially detract from the value of the property subject thereto or materially
interfere with the business of the Borrower and its Restricted Subsidiaries;

(h) Dispositions resulting from Casualty Events and transfers of property that
has suffered a Casualty Event (constituting a total loss or constructive total
loss of such property);

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of property, subject to the Security Documents, by the Borrower
or any Restricted Subsidiary to the Borrower or to a Wholly Owned Subsidiary of
the Borrower; provided that if the transferor of such property is the Borrower
or a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor and the applicable transferee shall have, to the extent required
thereby, complied with the requirements of Section 6.12;

(k) Dispositions permitted under Section 7.05;

(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (k) of this Section 7.06 (other than a
Disposition of MLP GP Units); provided that (i) at the time of such Disposition,
no Default shall exist or would result from such Disposition and (ii) if the
fair market value of the assets subject to such Disposition exceeds $50,000,000,
such Disposition is for 75% cash or cash equivalents;

(m) [reserved];

(n) the abandonment, failure to maintain or renew or other Disposition of any IP
Rights in the ordinary course of business or as may be decided by Borrower in
its reasonable judgment or that are not material to the conduct of the business
of the Borrower and its Restricted Subsidiaries; and

 

-75-



--------------------------------------------------------------------------------

(o) to the extent allowable under Section 1031 of the Code, any exchange of like
kind property (excluding any boot thereon) for use in a Similar Business.

provided, however, that any Disposition pursuant to clause (a), (b), (c), (e),
(f), (i), (j), (k) or (l) shall be for fair market value.

No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f). So long as no Event of Default then exists, the Administrative Agent will,
at the Borrower’s request and expense, execute a release, satisfactory to the
Borrower and the Administrative Agent, of any Collateral so Disposed of to a
Person other than the Borrower or a Guarantor pursuant to this Section.

Section 7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.09;

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants to the extent that
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(f) the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower held by any future,
present or former employee or director of the Borrower or any direct or indirect
parent of the Borrower or any of its Subsidiaries pursuant to any employee or
director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of the
Borrower or any of its Subsidiaries; provided that the aggregate Restricted
Payments made under this clause (f) do not exceed in any calendar year
$10,000,000; and provided, further, that cancellation of Indebtedness owing to
the Borrower from members of management, directors, managers or consultants of
the Borrower or any Restricted Subsidiary in connection with a repurchase of
Equity Interests of the Borrower will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.07 or any other provision of this
Agreement; and

 

-76-



--------------------------------------------------------------------------------

(g) any other Restricted Payments (other than in the form of a transfer of MLP
GP Units) so long as on a Pro Forma Basis (x) no Default or Event of Default has
occurred and is continuing and (y) the Borrower would be in compliance with the
covenant set forth in Section 7.11 as of the last day of the most recent Test
Period for which a Compliance Certificate has been delivered.

Section 7.08 Change in Nature of Business. Engage in any material line of
business other than a Similar Business.

Section 7.09 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of its
Wholly Owned Subsidiaries or between and among any Wholly Owned Subsidiaries,
(b) the transaction contemplated hereby and the payment of fees and expenses
related thereto, (c) Restricted Payments permitted under Section 7.07,
(d) payments or loans (or cancellations of loans) to employees or consultants of
the Borrower or any Restricted Subsidiary and employment agreements, stock
option plans and other compensatory arrangements with such employees or
consultants that are, in each case, approved by the Borrower in good faith,
(e) payments by the Borrower and the Restricted Subsidiaries to each other
pursuant to the tax sharing agreements among the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (f) the payment of
reasonable and customary fees paid to, and indemnities provided on behalf of,
officers, directors, managers, employees or consultants of the Borrower or any
Restricted Subsidiary, (g) transactions pursuant to agreements, instruments or
arrangements in existence on the Closing Date and set forth on Schedule 7.09 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (h) the issuance of Equity Interests (other
than Disqualified Equity Interests) of the Borrower to any director, manager,
officer, employee or consultant of the Borrower and (i) transactions pursuant to
the Omnibus Agreement.

Section 7.10 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Secured Parties to secure the Obligations;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.10) are listed on Schedule 7.10 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that is or becomes a
Restricted Subsidiary as of the Closing Date or that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) are set forth in an agreement
governing Indebtedness permitted by Section 7.03 and that has been incurred by a
Restricted Subsidiary of the Borrower that is not a Loan Party, (iv) are
provisions in Organizational Documents and other customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures or
to other Persons that are not Restricted Subsidiaries (to the extent Investment
in such joint venture or other Person is permitted under Section 7.02) that
limit Liens on or transfers of the Equity Interests in such joint venture or
other Person entered into in the

 

-77-



--------------------------------------------------------------------------------

ordinary course of business, (v) are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby (or in
easements, rights of way or similar rights or encumbrances, in each case granted
to the Borrower or a Restricted Subsidiary by a third party in respect of real
property owned by such third party) so long as such restrictions relate only to
the assets (or the Borrower’s or Restricted Subsidiary’s rights under such
easement, right of way or similar right or encumbrance, as applicable) subject
thereto, (vi) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e) or (n) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (vii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (viii) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business or (ix) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business.

Section 7.11 Financial Covenant. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter (beginning with the fiscal quarter ending on
December 31, 2012) to be greater than 4.0 to 1.0.

Section 7.12 Amendment of Other Indebtedness. Permit any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Indebtedness is outstanding that was incurred in
reliance upon Section 7.03(f) (or any Permitted Refinancing in respect thereof),
if the effect of any such waiver, supplement, modification, amendment,
termination or release would materially increase the obligations of the Borrower
or any Restricted Subsidiary or confer additional material rights on the holder
of the applicable Indebtedness in a manner materially adverse to the interests
of the Borrower, any of the Restricted Subsidiaries or the Secured Parties.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the Borrower) or Article VII; provided, however that any
Event of Default under Section 7.11 is subject to cure as contemplated by
Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clauses (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

-78-



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any of its Restricted
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

-79-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that results in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Loan Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Security Documents. Any Security Document shall for any reason (other than
pursuant to the terms hereof and thereof) cease to create a valid and perfected
first priority Lien in any asset having a value in excess of the Threshold
Amount (if and to the extent perfection may be achieved by the filings required
under the Security Documents or the taking of other actions specifically
required by this Agreement), except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
Lender’s Title Policy and such insurer has not denied coverage.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

-80-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstances referred to in any such clause.

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent and the Collateral Agent in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;

(d) Fourth, pro rata (i) to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings, the Secured Swap
Obligations and the Cash Management Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them and (ii) to the Administrative Agent for the account of each
applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

(e) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, in the order set forth above.

 

-81-



--------------------------------------------------------------------------------

Section 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default under the covenant set forth in Section 7.11 and
until the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Borrower may sell or issue Qualified Equity Interests of
the Borrower and apply the amount of the net cash proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter (and included as
Consolidated EBITDA in such quarter for any Test Period including such quarter);
provided that such net cash proceeds (i) are actually received by the Borrower
no later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii) do not exceed the aggregate amount necessary to cure such Event of Default
under Section 7.11 for any applicable period. The parties hereby acknowledge
that this Section 8.05(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.11 and shall not result
in any adjustment to any amounts other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence.

(b) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.05(a) is made.

ARTICLE IX.

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Deutsche
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), L/C Issuer (if applicable) and a potential Hedging Party or
provider of Cash Management Obligations) hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Security Documents for and on behalf of or on trust for)
such Lender for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the
Obligations together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent or the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX (including, Section 9.11, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

 

-82-



--------------------------------------------------------------------------------

Section 9.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not such Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender or a L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

-83-



--------------------------------------------------------------------------------

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or a L/C Issuer, such Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.

Section 9.06 Resignation of Agent. The Administrative Agent or the Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation, then such retiring
Administrative Agent or Collateral Agent may on behalf of the Lenders and the
L/C Issuers, appoint a successor Administrative Agent or Collateral Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent or Collateral Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent or Collateral Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent or Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Collateral
Agent shall instead be made by or to each Lender and the L/C Issuers directly,
until such time as the Required Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall

 

-84-



--------------------------------------------------------------------------------

continue in effect for the benefit of such retiring Administrative Agent or
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent was acting as the Administrative Agent.

Any resignation by Deutsche Bank as the Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent, any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent, any Agent-Related Person or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the agents or Joint Book Runners listed on the cover
page hereof shall have any powers, duties, liabilities or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or a L/C
Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and external
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(i) and (j), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of

 

-85-



--------------------------------------------------------------------------------

such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders, the L/C Issuers, the
Hedging Parties and the holders of Cash Management Obligations irrevocably
authorize the Collateral Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Loan Obligations (other than contingent obligations
with respect to which no claim has been asserted) and any Secured Swap
Obligations that are due and payable to the extent the Administrative Agent has
received written notice that such Secured Swap Obligations are due and payable
(it being understood that the Administrative Agent will give each counterparty
under a Secured Swap Obligation at least 5 Business Days notice prior to
releasing such Liens) and the expiration or termination of all Letters of Credit
(or other arrangements having been entered into satisfactory to the applicable
L/C Issuer to eliminate such L/C Issuer’s credit exposure with respect thereto),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a Person other than
Borrower or any Restricted Subsidiary, (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or the Collateral Agent will (and each Lender irrevocably authorizes such
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

Section 9.11 Indemnification of Agents, each L/C Issuer and the Swing Line
Lender. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent and Agent-Related Person, L/C
Issuer or Swing Line Lender (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so),

 

-86-



--------------------------------------------------------------------------------

pro rata, and hold harmless each Agent and Agent-Related Person, each L/C Issuer
and the Swing Line Lender from and against any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any external counsel for any Agent) incurred by it; provided that no Lender
shall be liable for the payment to any Agent or Agent-Related Person, L/C Issuer
or Swing Line Lender of any portion of such losses, claims, damages, liabilities
and related expenses resulting from such Agent’s or Agent-Related Person’s, L/C
Issuer’s or Swing Line Lender’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.11. In the case of any investigation,
litigation or proceeding giving rise to any loss, claim, damage, liability and
related expense this Section 9.11 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent, Collateral Agent, each L/C Issuer or the Swing Line Lender upon demand
for its ratable share of any costs or out-of-pocket expenses (including attorney
costs) incurred by such Person in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 9.11 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations, and the resignation
of such Person.

Section 9.12 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 3.01, each Lender and each L/C Issuer shall, and does
hereby, indemnify the Administrative Agent against, and shall make payable in
respect thereof within 30 days after demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender or any L/C Issuer for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender or such L/C Issuer failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective); provided that no Lender or
L/C Issuer shall be liable for the payment to the Administrative Agent of any
Taxes and any related losses, claims, liabilities and expenses resulting from
the Administrative Agent’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction. A
certificate as to the amount of such payment or liability delivered to any
Lender or such L/C Issuer by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or L/C Issuer under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 9.12. The
agreements in this Section 9.12 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

-87-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) [Reserved];

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or postpone any date scheduled for the payment thereof, without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate and (ii) to change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

(d) change any provision of this Section or Section 8.04 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

(e) change any provision of Section 2.13 or the third sentence of Section 2.06
or the definition of “Pro Rata Share” without the written consent of each Lender
adversely affected thereby; provided, however, that any amendment of such
provisions or definition directly relating to (x) so long as no Event of Default
has occurred and is continuing, the prepayment on a non-pro rata basis of
Incremental Term Loans or reductions of the Revolving Credit Commitments,
(y) any extension of the maturity of any Loan or Commitment (or non-pro rata
increase in interest rates or fees), or (z) so long as no Event of Default has
occurred and is continuing, assignments to the Borrower or an Affiliate thereof
(and, if applicable, subsequent cancellation of such Loans and/or Revolving
Credit Commitments held by the Borrower or such Affiliate on a non-pro rata
basis with respect to all other Lenders) will not be subject to this clause;

(f) except as otherwise permitted herein, release all or substantially all of
the aggregate value of the Guarantors from the Guaranty without the written
consent of each Lender; or

(g) except as otherwise permitted hereunder, release of all or substantially all
of the Collateral hereunder without the written consent of each Lender;

 

-88-



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent or the Collateral
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Impacted Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder other than with respect to any amendment, waiver or
consent governed by Section 10.01(a), (c) or (e).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower, and, with respect to credit facilities that include letter
of credit and swingline subfacilities, the Swing Line Lender and each L/C Issuer
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Credit Loans and
the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

Further, notwithstanding anything to the contrary contained in this Section, if
the Administrative Agent and Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or email as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, any L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

-89-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or such L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, such L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Collateral Agent, each L/C Issuer and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

-90-



--------------------------------------------------------------------------------

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, and, in the case of a Revolving Credit
Lender, each L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(f) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Borrowing Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Person. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(limited to, in the case of counsel, the reasonable fees, charges and
disbursements of one (1) external counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out-of-pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable, documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any external counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable, documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

-91-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and each L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any external
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by a L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property owned or operated by any Loan Party or any Subsidiary thereof, or any
Environmental Liability related in any way to any Loan Party or any Subsidiary
thereof, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, each L/C Issuer or any Related Party of any of the
foregoing, each Revolving Credit Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Revolving Credit
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

-92-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, such L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

-93-



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(2) in any case not described in subsection (b)(i)(1) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. The following consents shall have been provided to the
extent required below:

(1) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that no such assignment
may be made to any such Person that is, or would at such time constitute, an
Impacted Lender;

(2) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required;

(3) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required; and

(4) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

-94-



--------------------------------------------------------------------------------

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the limitations and
requirements therein, including the requirements under Section 3.01(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant

 

-95-



--------------------------------------------------------------------------------

also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and related interest amount) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”),
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or Tax proceeding to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the Treasury Regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Revolving Credit Lender acting as Swing Line Lender or L/C Issuer assigns all of
its Commitment and Loans pursuant to subsection (b) above, such Revolving Credit
Lender may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the resigning Revolving Credit Lender as L/C Issuer or Swing Line
Lender, as the case may be. If a Revolving Credit Lender resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If a Revolving Credit Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line

 

-96-



--------------------------------------------------------------------------------

Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Credit Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning Revolving Credit Lender to effectively assume the obligations of the
resigning Revolving Credit Lender with respect to such Letters of Credit.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or in connection with any pledges permitted pursuant to
Section 10.06(f), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of, pledgee of, or Participant in, or
any prospective assignee of, pledgee of, or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

Section 10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants
to each L/C Issuer and each Lender a security interest, a Lien, and a right of
offset, each of which shall be in addition to all other interests, Liens, and
rights of any L/C Issuer or any Lender at common Law, under the Loan Documents,
or otherwise, to secure the repayment of the Obligations upon and against
(a) any and all moneys, securities or other property (and the proceeds
therefrom) of such Loan Party now or hereafter

 

-97-



--------------------------------------------------------------------------------

held or received by or in transit to any L/C Issuer or any Lender from or for
the account of such Loan Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) of such
Loan Party with any L/C Issuer or any Lender, and (c) any other credits and
claims of such Loan Party at any time existing against any L/C Issuer or any
Lender, including claims under certificates of deposit. If an Event of Default
shall have occurred and be continuing, each Lender, each L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to foreclose upon such
Lien and/or to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations to such
Lender or L/C Issuer, irrespective of whether or not such Lender or L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such foreclosure or
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such foreclosure or such setoff and application. The
remedies of foreclosure and offset are separate and cumulative, and either may
be exercised independently of the other without regard to procedures or
restrictions applicable to the other.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their

 

-98-



--------------------------------------------------------------------------------

behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is an Impacted Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment, that is not an
Impacted Lender), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14 Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-99-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT
ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO
RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS
AFORESAID. BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT,
EACH L/C ISSUER AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS TO BRING PROCEEDINGS AGAINST

 

-100-



--------------------------------------------------------------------------------

BORROWER OR EACH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY
REASON CT CORPORATION SYSTEM SHALL RESIGN OR OTHERWISE CEASE TO ACT AS
BORROWER’S OR EACH GUARANTOR’S AGENT, BORROWER AND SUCH GUARANTOR HEREBY
IRREVOCABLY AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN
SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CT CORPORATION
SYSTEM FOR ALL PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT
THE WRITTEN CONSENT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.

Section 10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND
EACH OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND
EACH OTHER LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Agents, the L/C Issuers, the Lenders and their respective
Affiliates, on the other hand, and the Borrower and each other Loan Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agents, the L/C Issuers, the Lenders and their respective Affiliates is
and has been acting solely as a principal and is not the financial advisor,
agent or

 

-101-



--------------------------------------------------------------------------------

fiduciary, for the Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) each
of the Agents, the L/C Issuers, the Lenders and their respective Affiliates has
not assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Agents, the L/C Issuers, the
Lenders or their respective Affiliates advised or is currently advising the
Borrower, any other Loan Party or any of their respective Affiliates on other
matters) and each of the Agents, the L/C Issuers, the Lenders and their
respective Affiliates has no obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents and their respective Affiliates, the L/C Issuers and
their respective Affiliates and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the other Loan Parties and their respective
Affiliates, and each of the Agents, the L/C Issuers, the Lenders and their
respective Affiliates has no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) each of the
Agents, the L/C Issuers, the Lenders and their respective Affiliates has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrower and the other Loan Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Agents, the L/C Issuers, the Lenders and their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty.

Section 10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 10.18 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[Remainder of page intentionally left blank.]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TARGA RESOURCES CORP. By:   /s/ Matthew J. Meloy           Name: Matthew J.
Meloy  

Title:   Senior Vice President, Chief Financial

            Officer and Treasurer

 

S-1



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, Collateral Agent,
Swing Line Lender, L/C Issuer and Lender By:   /s/ Lisa Wong           Name:
Lisa Wong   Title:   Vice President

 

By:   /s/ Carin Keegan           Name: Carin Keegan   Title:   Director

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Adam H. Fey           Name: Adam H.
Fey   Title:   Director

 

S-3



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Michael J. Mozer           Name:
Michael J. Mozer   Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, PLC, as a Lender By:   /s/ Todd Vaubel   Name: Todd
Vaubel   Title: Authorised Signatory

 

S-5



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA, as a Lender By:   /s/ Scott Hodges   Name: Scott Hodges  
Title:   Managing Director

 

S-6



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ John F. Miller   Name: John F. Miller  
Title:   Attorney-in-Fact

 

S-7



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Mark Walton   Name: Mark Walton  
Title:   Authorized Signatory

 

S-8



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Jason S. York   Name: Jason S. York
  Title:   Authorized Signatory

 

S-9



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Irja R. Osta   Name: Irja R. Osta  
Title:   Associate Director By:   /s/ Joselin Fernandes   Name: Joselin
Fernandes   Title:   Associate Director

 

S-10



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:   /s/ Subha Pasumarti   Name: Subha Pasumarti  
Title:   Director

 

S-11



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ William B. Robinson  
Name: William B. Robinson   Title:   Vice President

 

S-12



--------------------------------------------------------------------------------

FINAL

SCHEDULES TO

CREDIT AGREEMENT

Dated as of October 3, 2012

Among

TARGA RESOURCES CORP.,

as the Borrower,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Administrative Agent,

DEUTSCHE BANK SECURITIES INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.,

as the Co-Syndication Agents,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC

WELLS FARGO BANK, N.A.

and

RBS SECURITIES INC.,

as Joint Book Runners,

BARCLAYS BANK PLC

and

THE ROYAL BANK OF SCOTLAND PLC,

as the Co-Documentation Agents,

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

SCHEDULE

 

1.01    Excluded Subsidiaries 2.01    Commitments and Pro Rata Shares 5.12   
Subsidiaries; Equity Interests; Taxpayer Identification Number 5.19    Material
Real Property 7.01    Existing Liens 7.02    Existing Investments 7.03   
Existing Indebtedness 7.09    Affiliate Transactions 7.10    Burdensome
Agreements 10.02    Administrative Agent’s Office; Certain Addresses for Notices

 

2



--------------------------------------------------------------------------------

SCHEDULE l.01

Excluded Subsidiaries

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Revolving Credit Lender

   Revolving Credit Commitment  

Deutsche Bank Trust Company Americas

   $ 16,000,000   

Bank of America, N.A.

   $ 16,000,000   

Barclays Bank PLC

   $ 16,000,000   

The Royal Bank of Scotland Plc

   $ 16,000,000   

Wells Fargo Bank, N.A.

   $ 16,000,000   

Citibank, N.A.

   $ 12,500,000   

Goldman Sachs Bank USA

   $ 12,500,000   

Royal Bank of Canada

   $ 12,500,000   

UBS Loan Finance LLC

   $ 12,500,000   

ING Capital LLC

   $ 11,000,000   

Amegy Bank National Association

   $ 9,000,000      

 

 

 

Total

   $ 150,000,000      

 

 

 

 

4



--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiaries and Other Equity Investments

 

Subsidiary

  

Jurisdiction of
Formation/
Type of Entity

  

Ownership

  

Equity
Interest
Pledged

Targa Resources Investments Sub Inc.

   Del. C Corp    100% - Targa Resources Corp.    Ö

Targa Resources Employees Relief Organization

   Tex. Non-Profit Corp.    100% - Targa Resources Corp.   

TRI Resources Inc.

   Del. C Corp    100% - Targa Resources Investments Sub Inc.    Ö

Targa Resources Finance Corporation

   Del. C Corp.    100% TRI Resources LLC   

Targa Resources LLC

   Del/LLC    100% - TRI Resources Inc.    Ö

Targa GP Inc.

   Del/C Corp    100% - Targa Resources LLC    Ö

Targa LP Inc.

   Del/C Corp    100% - Targa Resources LLC    Ö

Targa Versado Holdings LP

   Del. LP   

50% Targa GP Inc. (49% as LP; 1% as GP)

50% Targa LP Inc.

   Ö

Targa Resources GP LLC

   Del. LLC    100% Targa GP Inc.    Ö

 

5



--------------------------------------------------------------------------------

SCHEDULE 5.19

Material Real Property

Material Fee Owned Property

None.

Material Leases

None.

Material Pipelines

None.

5.19(d)—Condemnation Proceedings

None.

5.19(e)—Rights of First Refusal, Options, Etc.

None.

 

6



--------------------------------------------------------------------------------

SCHEDULE 7.01

Existing Liens

 

Debtor

  

Secured Party

   Jurisdiction    Date Filed      File No.      Description

Targa Resources Inc.

1565 Tidewater Road

Venice, IA 70091

  

HERC Exchange, LLC

3817 Northwest Expressway

Oklahoma City, OK 73112

   Delaware -
Secretary of
State      02-01-2007         2007 0421783       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      11-02-2007         2007 4189204       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      11-02-2007         2007 4189600       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      11-02-2007         2007 4189667       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      11-02-2007         2007 4189691       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      11-09-2007         2007 4288048       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      01-29-2008         2008 0348688       Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware -
Secretary of
State      01-29-2008         2008 0348753       Leased
equipment

 

7



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   Date Filed      File No.      Description

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-29-2008         2008 0348878      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-29-2008         2008 0348894      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-29-2008         2008 0349066      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-29-2008         2008 0349173      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-29-2008         2008 0350197      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-30-2008         2008 0361541      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      01-31-2008         2008 0378545      
Leased
equipment

Targa Resources LLC

1000 Louisiana #4722

Houston, TX 77002

  

US Express Leasing, Inc.

10 Waterview Blvd.

Parsippany, NJ 07054

   Delaware - Secretary of State      03-06-2008         2008 0807881      
Leased
equipment

 

8



--------------------------------------------------------------------------------

SCHEDULE 7.02

Existing Investments

 

1. The Investments of the Loan Parties set forth on Schedule 5.12.

 

2. The following Investments in Targa Resources Partners LP:

 

Unitholder

  

Issuer

  

Type of Units

   Number of
Units  

Targa Resources GP LLC

   Targa Resources Partners LP    General Partner Units      1,819,817   

Targa GP Inc.

   Targa Resources Partners LP    Common Units      9,626,129   

Targa LP Inc.

   Targa Resources Partners LP    Common Units      3,229,717   

Targa Versado Holdings LP

   Targa Resources Partners LP    Common Units      89,813   

 

9



--------------------------------------------------------------------------------

SCHEDULE 7.03

Existing Indebtedness

None.

 

10



--------------------------------------------------------------------------------

SCHEDULE 7.09

Transactions with Affiliates

The contents of Item 13 (“Certain Relationships and Related Transactions, and
Director Independence”) of the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2011, filed February 27, 2012, are incorporated by
reference thereto.

 

11



--------------------------------------------------------------------------------

SCHEDULE 7.10

Existing Restrictions

None.

 

12



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to any Loan Party:

Targa Resources Corp.

1000 Louisiana, Suite 4300

Houston, TX 77002

Attn: Senior Vice President, CFO and Treasurer

(713) 584-1000

(713) 584-1110 (Fax)

If to the Administrative Agent, Collateral Agent and Swingline Lender:

Credit Matters

Deutsche Bank Trust Company Americas

700 Louisana Street, Suite 1500

Houston, TX 77002

Attn: David Sisler- Vice President

(832) 239-4627

(832) 239-4693 (Fax)

Email: david.sisler@db.com

Operations Matters

Deutsche Bank Trust Company Americas

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attn: Maxeen Jacques- Associate

(904) 527-6411

(732) 380-3355 (Fax)

Email: maxeen.jacques@db.com

 

13